Exhibit 10.1

[EXECUTION COPY]

 

ASSET PURCHASE AGREEMENT

 

by and between

 

IP UNITY

and

IP UNITY PEACH, INC.

and

GLENAYRE ELECTRONICS, INC.

and

GLENAYRE TECHNOLOGIES, INC.

 

DATED DECEMBER 14, 2006

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I.

DEFINITIONS

1

 

Section 1.1

Certain Definitions

1

 

Section 1.2

Other Definitions

8

 

Section 1.3

Accounting Terms

9

ARTICLE II.

PURCHASE AND SALE

10

 

Section 2.1

Agreement to Purchase and Sell

10

 

Section 2.2

Excluded Assets

11

 

Section 2.3

Assumed Liabilities

13

 

Section 2.4

Excluded Liabilities

14

ARTICLE III.

PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS

15

 

Section 3.1

Purchase Price

15

 

Section 3.2

Statement of Closing Date Indebtedness

15

 

Section 3.3

Payment of Purchase Price

16

 

Section 3.4

Adjustment of Purchase Price

16

 

Section 3.5

Allocation of Purchase Price

18

 

Section 3.6

Delivery of Transferred Assets

19

 

Section 3.7

Further Assurances; Post-Closing Cooperation

19

ARTICLE IV.

REPRESENTATIONS, AND WARRANTIES OF SELLER

19

 

Section 4.1

Organization; Ownership

19

 

Section 4.2

Messaging Subsidiaries

20

 

Section 4.3

Authority

20

 

Section 4.4

Financial Statements

21

 

Section 4.5

Personal Property; Title to Assets

21

 

Section 4.6

Real Property

22

 

Section 4.7

Contracts

23

 

Section 4.8

Insurance

25

 

Section 4.9

Governmental Approvals; Consents

25

 

Section 4.10

Compliance with Laws; Licenses

25

 

Section 4.11

Absence of Certain Changes

26

 

Section 4.12

Legal Proceedings

26

 

Section 4.13

Tax Matters

26

 

Section 4.14

Employment Benefits and Labor Matters

26

 

Section 4.15

Environmental Matters

27

 

Section 4.16

Intellectual Property

28

 

Section 4.17

Customers and Suppliers

31

 

Section 4.18

Brokers and Other Advisors

31

 

Section 4.19

Transferred Assets

31

 

Section 4.20

Bankruptcy; Insolvency

31

 

Section 4.21

Certain Transactions and Agreements

32

 

Section 4.22

Representations Complete

32

 

Section 4.23

No Other Representations or Warranties

32

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

32

 

Section 5.1

Organization, Standing and Power

32

 

-i-



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

Section 5.2

Authority; Noncontravention; Voting Requirements

32

 

Section 5.3

Governmental Approvals

33

 

Section 5.4

Capital Resources

33

 

Section 5.5

Brokers and Other Advisors

33

 

Section 5.6

No Reliance

33

ARTICLE VI.

ADDITIONAL COVENANTS

34

 

Section 6.1

Conduct of Business by Seller

34

 

Section 6.2

Inspection and Access to Information

36

 

Section 6.3

Employment of Messaging Business Employees and Employee Benefits

37

 

Section 6.4

Public Announcements

42

 

Section 6.5

Insurance Policies

42

 

Section 6.6

Transition Period Activities

42

 

Section 6.7

Consents; Further Assurances

42

 

Section 6.8

Use of Glenayre Names

43

 

Section 6.9

Transfer Taxes

43

 

Section 6.10

Guarantees

44

 

Section 6.11

Insurance

44

 

Section 6.12

Exclusivity

44

 

Section 6.13

Title Policy and Property Closing Costs

45

 

Section 6.14

Prorations

45

 

Section 6.15

Messaging Subsidiary Determination Period

45

 

Section 6.16

IPU Joinder and Guaranty

49

ARTICLE VII.

CLOSING CONDITIONS

49

 

Section 7.1

General Conditions

49

 

Section 7.2

Conditions to Obligations of the Seller

49

 

Section 7.3

Conditions to Obligations of the Purchaser

49

ARTICLE VIII.

CLOSING

50

 

Section 8.1

Closing

50

 

Section 8.2

Seller Closing Deliveries

50

 

Section 8.3

Purchaser Closing Deliveries

51

ARTICLE IX.

TERMINATION

52

 

Section 9.1

Termination

52

ARTICLE X.

INDEMNIFICATION

52

 

Section 10.1

Survival of Representations, Warranties

52

 

Section 10.2

Indemnification by the Seller and Parent

53

 

Section 10.3

Indemnification by the Purchaser

53

 

Section 10.4

Procedures

54

 

Section 10.5

Limits on Indemnification

55

 

Section 10.6

Assignment of Claims

56

 

Section 10.7

Exclusivity

56

 

Section 10.8

Disclaimer of Implied Warranties

56

 

-ii-



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE XI.

MISCELLANEOUS

57

 

Section 11.1

Notices

57

 

Section 11.2

Schedules and Exhibits

58

 

Section 11.3

Assignment; Successors in Interest

58

 

Section 11.4

Captions

58

 

Section 11.5

Controlling Law

58

 

Section 11.6

Dispute Resolution

58

 

Section 11.7

Severability

58

 

Section 11.8

Counterparts

59

 

Section 11.9

Enforcement of Certain Rights

59

 

Section 11.10

Waiver; Amendment

59

 

Section 11.11

Integration

59

 

Section 11.12

Compliance with Bulk Sales Laws

59

 

Section 11.13

Interpretation

59

 

Section 11.14

Cooperation Following the Closing

59

 

Section 11.15

No Third-Party Beneficiaries

59

 

Section 11.16

Transaction Costs

60

 

 

-iii-



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

EXHIBITS

 

 

Exhibit 6.2(b)

Shared Corporate Records

 

Exhibit 6.15(c)

Request for Services

 

Exhibit 8.2(g)

Opinion

 

Exhibit 8.2(i)

Transition Services Agreement

 

Exhibit 8.2(j)

Patent License Agreements

 

SCHEDULE

 

 

Schedule A

Product Lines

 

Schedule 1.1(a)

Excluded Subsidiaries

 

Schedule 1.1(b)

Knowledge

 

Schedule 1.1(c)

Messaging Business Employees

 

Schedule 1.1(d)

Messaging Subsidiaries

 

Schedule 1.1(e)

Title Report

 

Schedule 2.1(c)

Tangible Personal Property

 

Schedule 2.1(e)

Leased Real Property

 

Schedule 2.1(f)

Intellectual Property

 

Schedule 2.1(k)

Assigned Contracts

 

Schedule 2.2(c)

Music Business Assets

 

Schedule 2.2(e)

Corporate Overhead Assets

 

Schedule 2.2(q)

Patents

 

Schedule 2.2(r)

Other Excluded Assets

 

Schedule 2.3(g)

Retention Bonus Obligations

 

Schedule 6.3(b)(i)

Employment Agreements

 

Schedule 6.3(b)(ii)

Severance Policy

 

Schedule 6.3(b)(iv)

Seller Employee Benefit Plans

 

Schedule 6.10

Guarantees

 

Schedule 7.3(c)

Consents

Disclosure Schedule

 

 

 

-iv-



 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of December 14, 2006, is made and
entered into by and between IP Unity Peach, Inc., a Delaware corporation (the
“Purchaser”), IP Unity, a California corporation (solely for purposes of Section
6.16) (“IPU”) and Glenayre Electronics, Inc., a Colorado corporation (the
“Seller”) and Glenayre Technologies, Inc., a Delaware corporation (the
“Parent”).

 

RECITALS

WHEREAS, the Seller is engaged in the business of providing
integrated network-based messaging and communications systems, software and
related installation, training, professional services, customization, project
management and support services that enable messaging applications including
voice messaging, text messaging, multimedia messaging, voice mail, fax mail,
video mail, video portal, and missed call notification to communications service
providers, including wireless and fixed network carriers, as well as broadband
and cable service providers around the world, including the product lines listed
on Schedule A (the “Messaging Business”); and

WHEREAS, upon and subject to the terms and conditions set forth herein, the
Seller proposes to sell to the Purchaser, and the Purchaser proposes to purchase
from the Seller, substantially all of the assets used or held for use by the
Seller and certain of its subsidiaries in the conduct of the Messaging Business,
and the Purchaser proposes to assume certain of the liabilities and obligations
of the Seller and such subsidiaries.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1         Certain Definitions. For purposes of this Agreement, the
following terms when capitalized shall have the meanings set forth below:

“Affiliate” with respect to any specified Person, means any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” means this Asset Purchase Agreement, as amended from time to time.

“Acquired Subsidiary” means those Messaging Subsidiaries whose capital stock or
equity interests owned by the Seller will be transferred to the Purchaser at the
Messaging Subsidiary Closing in accordance with Section 6.15 hereto.

“Bankruptcy and Equity Exception” means except that such enforceability (i) may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general application affecting or relating
to the enforcement of creditors’ rights

 

 

 



-1-

 

--------------------------------------------------------------------------------

 

generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at Law or in equity.

“Bankruptcy Law” means any national, federal, state, local or foreign law for
relief of debtors applicable to the Seller, and including Title 11 of the U.S.
Code or similar laws of the United States.

“Benefits Liabilities” means, with respect to any Seller Employee Benefit Plan
or any ERISA Affiliate Plan, any and all claims, debts, liabilities, commitment
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown, whenever or
however arising, including all costs and expenses relating thereto, and
including those debts, liabilities and obligations arising under law, rule,
regulation, permits, action or proceeding before any court or regulatory agency
or administrative agency, order or consent decree or any award of any arbitrator
of any kind, and those arising under contract, commitment or undertaking.

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York, New York.

“Closing Date Indebtedness” means any indebtedness of the Seller or the Selling
Subsidiaries with respect to (a) borrowed money, (b) notes payable, (c) capital
leases, and (d) installment sale Contracts or other Contracts relating to the
deferred and unpaid purchase price of property or services, including any
interest accrued thereon and prepayment or similar penalties and expenses, as of
the Closing Date.

“COBRA Continuation Coverage” means the continuation coverage requirements under
Code Section 4980B and Part 6 of Title I of ERISA.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Contract” means any written contract, sub-contract, agreement, lease, license,
note, loan agreement or any other binding agreement, arrangement, or
understanding of any kind.

“Copyrights” means all works of authorship, copyrights, mask works, databases,
copyright and mask work registrations and applications.

“Effective Time” 12:01 a.m. EST on the Closing Date.

“Employment Agreement” means any contract respecting the terms and conditions of
employment or payment of compensation in respect to any employee.

“Employee Benefit Plan” means, with respect to any Person, each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
applicable Laws, that is sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has an obligation to
make, contributions providing benefits to the current and former employees,
officers and directors or their dependents, including, but not limited to (a)
each deferred compensation, bonus, incentive compensation, pension, retirement,
stock

 

 

 



-2-

 

--------------------------------------------------------------------------------

 

purchase, stock option, profit sharing or deferred profit sharing, stock
appreciation, phantom stock plan and other equity compensation plan, “welfare”
plan (within the meaning of Section 3(1) of ERISA, determined without regard to
whether such plan is subject to ERISA), (b) each “pension” plan (within the
meaning of Section 3(2) of ERISA, determined without regard to whether such plan
is either subject to ERISA or is tax-qualified under the Code), (c) each
severance plan or agreement, and each other plan providing health, vacation,
supplemental unemployment benefit, hospitalization insurance, medical, dental,
disability, life insurance, death or survivor benefits or fringe benefits and
(d) each other employee benefit plan, fund, program, agreement or arrangement.

“Environmental Laws” means all Laws and any enforceable judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to pollution or protection of the
environment or the use, storage, handling, transportation, release, discharge or
disposal of Hazardous Materials.

“ERISA” means the United States Employee Retirement Income Security Act of 1974
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person that together with the Seller would be deemed
a “single employer” within the meaning of Section 414 of the Code.

“ERISA Affiliate Plan” means each Employee Benefit Plan sponsored or maintained
or required to be sponsored or maintained by any ERISA Affiliate, or to which
such ERISA Affiliate makes, or has, or could have, an obligation to make,
contributions.

“Excluded Subsidiaries” means those subsidiaries of the Seller set forth on
Schedule 1.1(a).

“Excluded Working Capital” means the current assets and current liabilities that
are listed as “Corporate Items” or “Non Transferable Items” on Exhibit 1.1(b)
(the Reference Calculations) and therefore not included in the current assets or
current liabilities in the Working Capital Schedule or Final Working Capital
Schedule.

“Final Working Capital Schedule” means the Working Capital Schedule as of the
Closing and, solely with regard to the Messaging Subsidiary Working Capital, as
of the Messaging Subsidiary Closing, in each case as finally determined pursuant
to Section 3.4.

“Financial Statements” means the financial statements included in the Disclosure
Schedule pursuant to Section 4.4.

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

“Governmental Entity” means any (i) federal, state, local, municipal or foreign
government, (ii) federal, state, local or foreign governmental authority or
(iii) governmental body exercising or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority,
including any court or administrative agency.

 

 

 



-3-

 

--------------------------------------------------------------------------------

 



“Group Health Plan” means, collectively, all of the Code Section 105 group
health plans offered by (as specified in the text) the Seller Affiliates or the
Purchaser.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

“Hazardous Materials” shall mean any substance to the extent presently listed,
defined, designated or classified as hazardous, toxic or radioactive under any
applicable Environmental Law, including petroleum and any derivative or
by-products thereof, PCBs, asbestos and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or defined as a
hazardous waste pursuant to the United States Resource Conservation and Recovery
Act of 1976, as amended, and the regulations promulgated pursuant to said laws.

“Knowledge” with respect to the Seller, means the actual (but not constructive
or imputed) knowledge of the persons listed in Schedule 1.1(b), after reasonable
inquiry, as of the date of this Agreement.

“Law” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, all
Governmental Entities.

“Licenses” means all licenses, permits (including environmental, construction
and operation permits), franchises, certificates, approvals, registrations and
authorizations issued by any Governmental Entity.

“Liens” means all mortgages, liens, pledges, security interests, charges,
claims, restrictions and encumbrances of any nature whatsoever.

“Leased Real Property” means the parcels of real property used in connection
with the Messaging Business of which the Seller or any Messaging Subsidiary is
the lessee or sublessee (together with all fixtures and improvements thereon).

“Material Adverse Effect” means any event, change, circumstance, effect or state
of facts that has had or would reasonably be expected to have or result in a
material adverse effect on (i) the business, assets, condition (financial or
otherwise) or operations of the Messaging Business or (ii) the ability of the
Seller to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not include the effect of any circumstance, change, development,
event or state of facts arising out of or primarily attributable to any of the
following, either alone or in combination: (1) the markets in which the
Messaging Business operates generally, provided that neither the Seller nor the
Messaging Business are materially disproportionately effected, (2) general
economic conditions, (3) any public announcement of this Agreement, the pendency
of the transactions contemplated hereby or of the consummation of the
transactions contemplated hereby, (4) the failure by the Messaging Business to
meet internal published or other estimates, predictions or forecasts of revenue,
net income or any other measure of financial performance for any period, which,
for avoidance of doubt, shall not include the underlying basis for such failure;
(5) acts of war (whether or not declared), sabotage or terrorism, military
actions or the escalation thereof or other force majeure events occurring

 

 

 



-4-

 

--------------------------------------------------------------------------------

 

after the date hereof; (6) compliance with the terms of, or the taking of any
action required or otherwise contemplated by, this Agreement; (7) the taking of
any action by the Purchaser permitted or contemplated by this Agreement or any
action approved or consented to by the Purchaser; (8) any breach of this
Agreement by the Purchaser; (9) any action required to be taken under applicable
laws, rules, regulations or agreements; or (10) any changes in applicable laws,
regulations or rules, including accounting rules.

“Messaging Business Employees” means all individuals listed on Schedule 1.1(c).

“Messaging Subsidiaries” means the subsidiaries of the Seller set forth on
Schedule 1.1(d).

“Net Working Capital” means the current assets included in the Transferred
Assets less the current liabilities included in the Assumed Liabilities, as
reflected on the Final Working Capital Schedule.

“Owned Real Property” means the parcels of real property commonly known as 11360
Lakefield, Duluth, GA, including all land, buildings, structures, fixtures,
furniture, building service equipment, and improvements located thereon, and all
permits, governmental approval, zoning, development, and use rights, and other
benefits and appurtenances thereto.

“Party” or “Parties” means, individually, the Purchaser and the Seller and,
collectively, the Purchaser and the Seller.

“Patents” means all utility models and design and utility patents and
applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof.

“Permitted Liens” means (a) Liens for current Taxes not yet due or delinquent
(or which may be paid without interest or penalties) or the validity or amount
of which is being contested in good faith by appropriate proceedings, (b)
mechanics’, carriers’, workers’, repairers’ and other similar Liens arising or
incurred in the ordinary course of business securing obligations which are
Assumed Liabilities and as to which there is no default on the part of the
Seller or any Messaging Subsidiaries, (c) pledges, deposits or other liens
securing the performance of bids, trade contracts, leases or statutory
obligations (including workers’ compensation, unemployment insurance or other
social security legislation) which are Assumed Liabilities, (d) with respect to
the Owned Real Property, the exceptions to title described in the Title Report
attached hereto as Schedule 1.1(e), (e) with respect to Leased Real Property
zoning, entitlement, conservation restriction and other land use and
environmental regulations by Governmental Authorities, and exceptions,
restrictions, easements, imperfections of title, charges, rights-of-way that do
not materially interfere with the present use of the Transferred Assets in the
Messaging Business as currently conducted or currently planned by the Seller to
be conducted.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Entity.

 

 

 



-5-

 

--------------------------------------------------------------------------------

 

“Pre-Closing Taxes” has the meaning set forth in Section 2.4(c), provided
further in the case of any taxable period that includes (but does not end on)
the Closing Date (a “Straddle Period”): (A) real, personal and intangible
property taxes (“Property Taxes”) for the Pre-Closing Tax Period shall be equal
to the amount of such Property Taxes for the entire Straddle Period multiplied
by a fraction, the numerator of which is the number of days during the Straddle
Period that are in the Pre-Closing Tax Period and the denominator of which is
the number of days in the Straddle Period; and (B) taxes (other than Property
Taxes) for the Pre-Closing Tax Period shall be computed as if such taxable
period ended as of the close of business on the Closing Date, and, in the case
of any taxes attributable to the ownership of any equity interest in any
partnership or other “flowthrough” entity, as if a taxable period of such
partnership or other “flowthrough” entity ended as of the close of business on
the Closing Date provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
period.

“Reference Calculations” mean the methodology used to prepare the sample
calculation of “Working Capital” as set forth in the balance sheet potion of the
Financial Statements, including the assumptions used to determine whether items
are part of the Messaging Business or relate to corporate functions of the
Seller and the specific line items included in the calculation of Working
Capital.

“Seller Employee Benefit Plan” means (i) each Employee Benefit Plan with respect
to the Seller and/or its Affiliates, and/or (ii) each ERISA Affiliate Plan.

“Seller IP Rights” means any of the IP Rights owned by the Seller or any of its
Messaging Subsidiaries and used or held for use in the Messaging Business as
currently conducted.

“Seller Retained Environmental Liabilities” means any and all obligations and
liabilities now or hereafter arising or asserted against Seller or Purchaser (i)
to investigate, remediate, remove, monitor or otherwise respond to any Hazardous
Material present on or about the Leased Real Property or the Owned Real Property
prior to the Closing (including without limitation, any Hazardous Material
disclosed in the Disclosure Schedule or discovered by Purchaser prior to the
Closing), (ii) as a consequence of any exposure of any employee or purchaser of
the products of the Messaging Business to a Hazardous Material prior to the
Closing, and (iii) as a result of any violation or breach by Seller (with
respect to the Messaging Business) or any Messaging Subsidiary of any law,
permit requirement, contract requirement or other legal obligation with respect
to Hazardous Materials (“Environmental Violation”) prior to the Closing (whether
or not such violation or breach is disclosed in the Disclosure Schedule).

“Selling Subsidiaries” means those Messaging Subsidiaries who will transfer to
the Purchaser substantially all of the assets used or held for use by such
Messaging Subsidiary in the conduct of the Messaging Business at the Messaging
Subsidiary Closing in accordance with Section 6.15 hereto.

 

 

 



-6-

 

--------------------------------------------------------------------------------

 

“Shared Corporate Records” means any tax records, financial materials, work
papers and other books and records that are not exclusively related to the
Messaging Business but which are included in physical or electronic records or
software systems that are otherwise included in the Transferred Assets and can
not reasonably be separated or copied prior to the Closing or the expiration of
the Parties obligations pursuant to Section 6.2(b), including those items
described on Exhibit 6.2(b).

“Software” means any computer software program and code, including assemblers,
applets, source code, object code (including image and sound data), development
tools, design tools and user interfaces, together with any error corrections,
updates, modifications, or enhancements thereto, in any format.

“Target Working Capital Range” means Net Working Capital between $6.0 million
and $7.0 million.

“Taxes” means (i) any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties and additions imposed with respect to such amounts;
(ii) any liability for the payment of any amounts of the type described in
clause (i) as a result of being or ceasing to be a member of an affiliated,
consolidated, combined or unitary group for any period (including, without
limitation, any liability under Treas. Reg. Section 1.1502-6 or any comparable
provision of foreign, state or local law); and (iii) any liability for the
payment of any amounts of the type described in clause (i) or (ii) as a result
of any express or implied obligation to indemnify any other person or as a
result of any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor entity.

“Tax Return” means any report, return, declaration or other information, in
whatever form or medium, required to be supplied to a Governmental Entity in
connection with Taxes, including estimated returns and reports of every kind
with respect to Taxes.

“Technology” means technology, technical and business information and all
tangible embodiments of IP Rights, including Software, development tools,
systems, files, records, databases, drawings, artwork, designs, displays,
audio-visual works, devices, hardware, apparatuses, documentation, manuals,
specifications, flow charts, web pages, customer lists, electronic and other
data, and other tangible embodiments of, or materials describing or disclosing,
technical or business data, concepts, know-how, show-how, techniques, trade
secrets, inventions (whether patentable or unpatentable), algorithms, formulae,
processes, routines, databases, works of authorship and the like.

“Third-Party IP Rights” means any Third Party Technology licensed to the Seller
or its Messaging Subsidiaries and used or held for use in the Messaging Business
as currently conducted.

 

 

 



-7-

 

--------------------------------------------------------------------------------

 

“Third-Party Technology” means any Technology or IP Rights of a third party or
in the public domain, including open source, public source or freeware
Technology or any modification or derivative work thereof, including any version
of any Software licensed pursuant to any GNU general public license or limited
general public license.

“Trademarks” means all trade names, logos, trademarks and service marks; and
trademark and service mark registrations and applications.

“Welfare Benefits” means the types of benefits described in the definition of
“Welfare Plan” (whether or not covered by ERISA).

“Welfare Plan” means any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any short-term disability program classified as a
“payroll practice,” any group health plan within the meaning of Code Section
105, any cafeteria plan within the meaning of Code Section 125, any dependent
care assistance program within the meaning of Code Section 129, any adoption
assistance plan within the meaning of Code Section 137, and any tuition
assistance plan within the meaning of Code Section 127.

“Working Capital Deficit” means the amount by which the Net Working Capital is
below the lowest dollar amount of the Target Working Capital Range.

“Working Capital Schedule” means a statement of the current assets included in
the Transferred Assets and the current liabilities included in the Assumed
Liabilities as of the close of business on the Closing Date, including
adjustments to reflect the pro forma Net Working Capital of the Messaging
Subsidiaries had the Messaging Subsidiary Closing been effected on the Closing,
calculated in accordance with the Reference Calculations and excluding the
Excluded Working Capital.

“Working Capital Surplus” means the amount by which the Net Working Capital
exceeds the highest dollar amount of the Target Working Capital Range.

Section 1.2         Other Definitions. Each of the following terms is defined in
the Section set forth opposite such term:

 

Term

Section

 

Accounting Referee

3.4(c)

 

Allocation

3.5

 

Assigned Contracts

2.1(k)

 

Assumed Liabilities

2.3

 

Assumption Agreement

8.2(c)

 

Bill of Sale

8.2(b)

 

Closing

8.1

 

Closing Date

8.1

 

Closing Date Indebtedness Statement

3.2

 

Consent

4.9(b)

 

Covered Employees

6.3(e)(vii)

 

Customer

4.17

 

Dataroom

5.6

 

 

 



-8-

 

--------------------------------------------------------------------------------

 

 

Disclosure Schedule

IV

 

Environmental Violation

1.1

 

Excluded Assets

2.2

 

Excluded Liabilities

2.4

 

FSAs

6.3(e)(vii)

 

Guarantees

6.10

 

Indemnified Party

10.4(a)

 

Indemnifying Party

10.4(a)

 

Inventory

2.1(a)

 

IP Rights

4.16(a)

 

IPU

Recitals

 

Material Contracts

4.7

 

Messaging Business

Recitals

 

Messaging Business Services

6.15(b)

 

Messaging Subsidiary Closing

6.15

 

Messaging Subsidiary Determination Period

6.15(a)

 

Non-Paying Party

6.9

 

Parent

Preamble

 

Paying Party

6.9

 

Payoff Letters

8.2(h)

 

Potential Contributor

10.6

 

Pre-Closing Tax Period

2.4(c)

 

Pre or Post-Messaging Subsidiary Closing Termination Liability

6.15(f)

 

Property Taxes

1.1

 

Purchase Price

3.1

 

Purchaser

Preamble

 

Purchaser Indemnified Parties

10.2

 

Real Property Lease

4.6(b)

 

Representatives

6.2(a)

 

Request for Services

6.15(c)

 

Seller

Preamble

 

Seller Affiliates

6.3(a)

 

Seller Indemnified Parties

10.3

 

Seller Representatives

6.12

 

Straddle Period

1.1

 

Subsidiary Pass Through Costs

6.15(b)

 

Supplier

4.17

 

Termination Date

9.1(c)

 

Third Party Claim

10.4(a)

 

Transferred Account Balances

6.3(e)(vii)

 

Transferred Assets

2.1

 

Transferred Employees

6.3(a)

 

WARN Act

6.3(h)

 

Section 1.3        Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.

 

 

 



-9-

 

--------------------------------------------------------------------------------

 

ARTICLE II.

PURCHASE AND SALE

Section 2.1        Agreement to Purchase and Sell. Subject to the terms and
conditions hereof, at the Closing and, with respect to the Messaging
Subsidiaries, at the Messaging Subsidiary Closing, as applicable, the Seller
shall, and shall cause the Selling Subsidiaries to, sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from the
Seller and the Selling Subsidiaries, all right, title and interest of the Seller
and the Selling Subsidiaries in and to, except for the Excluded Assets, all of
the assets, properties and rights owned or leased by and used or held for use in
the conduct of, or otherwise constituting the Messaging Business, including all
assets and properties of the Messaging Business located at the Seller’s property
in 11360 Lakefield Dr., Duluth, Georgia 30097 and at the Seller’s manufacturing
facility in Edward Schneidman Industrial Park, Quincy, Illinois (such assets,
properties and rights, being referred to as the “Transferred Assets”), free and
clear of all Liens, other than Permitted Liens. The Transferred Assets shall
include, without limitation, the Seller’s and the Selling Subsidiaries’ right,
title and interest in and to the following assets, properties and rights of the
Messaging Business:

(a)          all of the Seller’s and the Messaging Subsidiaries’ cash and cash
equivalents reflected on the Final Working Capital Schedule;

(b)          inventory, including finished goods, supplies, raw materials, works
in progress, and other inventory property located at, stored on behalf of or in
transit to the Seller or the Selling Subsidiaries (the “Inventory”);

(c)          fixed assets, equipment, machinery, tools, furnishings, computer
hardware, fixtures, photocopy machines, vehicles, telephones and other tangible
personal property owned or leased by the Seller or the Selling Subsidiaries and
used or held for use in the conduct of the Messaging Business, including,
without limitation, those listed on Schedule 2.1(c);

(d)          prepaid and other current assets to the extent included in the
Final Working Capital Schedule;

(e)          the Leased Real Property and the leases and subleases identified in
Schedule 2.1(e);

(f)           the IP Rights and Technology of the Seller and the Selling
Subsidiaries used or held for use in the conduct of the Messaging Business
(other than the Patents subject to the Patent License Agreements), and any
rights of Seller and the Selling Subsidiaries to Third Party IP Rights, owned,
leased or licensed by the Seller or Selling Subsidiaries and used or held for
use in the conduct of the Messaging Business, including, without limitation,
those listed on Schedule 2.1(f);

(g)          all accounts receivable, notes receivable and other receivables to
the extent included in the Final Working Capital Schedule;

 

 

 



-10-

 

--------------------------------------------------------------------------------

 

(h)         all rights to past (to the extent related to Transferred Assets or
Assumed Liabilities), present and future causes of action, lawsuits, judgments,
claims and demands of any nature in favor of the Seller or the Selling
Subsidiaries to the extent relating to the Messaging Business or the Transferred
Assets, whether arising by way of counterclaim or otherwise;

(i)           all express or implied guarantees, warranties, representations,
covenants, indemnities and similar rights of any nature in favor of the Seller
or the Selling Subsidiaries to the extent relating to the Messaging Business or
the Transferred Assets;

(j)           all Licenses relating to the Messaging Business or the Transferred
Assets, to the extent transferable, including such Licenses used or held for use
in the conduct of the Messaging Business at the Owned Real Property and Leased
Real Property as presently conducted;

(k)          all of the Seller’s and the Selling Subsidiaries’ right, title and
interest under the Contracts which are identified on Schedule 2.1(k), other
Contracts which are substantially similar in all material respects with the
standard form Contracts used by the Seller, which standard forms are listed on
Schedule 2.1(k), and purchase orders entered into in the ordinary course of the
Messaging Business (collectively, the “Assigned Contracts”);

(l)           the Shared Corporate Records as finally agreed pursuant to Section
6.2(b) and subject to the confidentiality restrictions and access provision of
Section 6.2, and all other books, records, tax records, financial materials and
work papers of the Seller and the Selling Subsidiaries exclusively related to,
derived from or used in the operation of the Messaging Business, the ownership
or operation of the Transferred Assets or related to the Assumed Liabilities,
including, without limitation, all customer lists, supplier lists, distributor
lists and contracts and records, price lists, telephone numbers and listings (to
the extent assignable), advertising materials and marketing plans, regulatory
filings and approvals, business plans, operations manuals, repair or service
manuals, fire, safety or environmental reports, and litigation files and other
records, in each case, related to the Messaging Business;

(m)           the Owned Real Property;

(n)          all of the Seller’s and the Selling Subsidiaries’ right, title and
interest in those services and products under development for use in the
Messaging Business, including, without limitation, in respect of push mail
services, content delivery services, advertisement based services, video
solutions and short messaging services;

(0)           the bank accounts of the Acquired Subsidiaries; and

(p)          the capital stock or other equity interests owned by the Seller,
directly or indirectly, of each of the Acquired Subsidiaries.

Section 2.2        Excluded Assets. Notwithstanding anything to the contrary set
forth herein, the Transferred Assets shall not include the following assets,
properties and rights of the Seller and the Messaging Subsidiaries
(collectively, the “Excluded Assets”):

 

 

 



-11-

 

--------------------------------------------------------------------------------

 

(a)         all of the Seller’s and the Messaging Subsidiaries’ cash and cash
equivalents, except to the extent the cash and cash equivalents of the Messaging
Subsidiaries and any restricted cash are reflected on the Final Working Capital
Schedule;

(b)          rights to refunds of Taxes paid by the Seller or the Messaging
Subsidiaries, whether paid directly by the Seller or a Messaging Subsidiary, as
the case may be, or indirectly by a third party on the Seller’s or a Messaging
Subsidiary’s behalf, regardless of whether such rights have arisen or hereafter
arise;

(c)          all of (i) the capital stock, units or other equity interests owned
by the Seller, directly or indirectly, of Entertainment Distribution Company LLC
or (ii) assets owned by Seller or any of the Messaging Subsidiaries related to
the business conducted by Entertainment Distribution Company LLC and its
subsidiaries and listed on Schedule 2.2(c);

(d)          all of the capital stock or other equity interests owned by the
Seller, directly or indirectly, of the Excluded Subsidiaries;

(e)          all of the Seller’s and the Messaging Subsidiaries’ corporate
overhead assets listed on Schedule 2.2(e);

(f)           all Contracts to which the Seller or any of the Selling
Subsidiaries is a party, or by which any of their respective assets are bound,
other than the Assigned Contracts;

(g)          the Seller’s and the Selling Subsidiaries’ corporate books and
records of internal corporate proceedings, tax records, financial materials,
work papers and books and records relating to the Messaging Business that the
Seller or a Selling Subsidiary is required by Law to retain;

(h)          the certificates of incorporation and bylaws (or similar
organizational documents), minute books, and stock ledgers and stock records of
the Seller and the Selling Subsidiaries;

(i)           Inventory and other property and assets that have been transferred
or disposed of by the Seller in the ordinary course of business without
violation of this Agreement;

(j)           all rights of the Seller under this Agreement and any other
contract, document or instrument entered into in connection herewith;

(k)          all rights, claims and causes of action relating to any Excluded
Asset or any Excluded Liability;

(l)           except as may be provided in Section 6.3 or included in the Final
Working Capital Schedule, any of the Seller Employee Benefit Plans and assets
relating to any Seller Employee Benefit Plans;

(m)         all software used in connection with the Parent’s equity-based
incentive plans;

 

 

 



-12-

 

--------------------------------------------------------------------------------

 

(n)         current assets that are part of the Excluded Working Capital and are
therefore not included in the Final Working Capital Schedule;

(o)          any contracts of insurance in respect of the Messaging Business,
any reimbursement for, or other benefit associated with, prepaid insurance, and
any rights associated with any prepaid expense for which Purchaser will not
receive the benefit after the Closing Date, including, without limitation, any
insurance proceeds with respect to events occurring prior to the Closing Date;

(p)          as set forth in Section 6.8, certain rights to use the name
“Glenayre” by the Parent, Seller and the Selling Subsidiaries;

(q)          all of the Patents of the Seller and/or any of the Selling
Subsidiaries listed on Schedule 2.2(q); and

(r)          the assets listed on Schedule 2.2(r).

Section 2.3        Assumed Liabilities. In connection with the purchase and sale
of the Transferred Assets, the Purchaser shall assume all of the following
liabilities and obligations of the Messaging Business (collectively, the
“Assumed Liabilities”):

(a)          the obligations of the Seller and the Selling Subsidiaries under
each Assigned Contract, including, without limitation, customer warranty claims
and all infringement or potential infringement claims other than those that are
known by the Seller or the Messaging Subsidiaries as of the date of this
Agreement and not set forth in the Disclosure Schedule;

(b)          all trade accounts payable of the Seller and the Selling
Subsidiaries that remain unpaid and are not delinquent as of the Effective Time,
to the extent reflected on the Final Working Capital Schedule;

(c)          all other current liabilities of the Seller and the Selling
Subsidiaries set forth in the balance sheet as of September 30, 2006 included in
the Financial Statements, and any other current liabilities of the Seller and
the Selling Subsidiaries incurred after September 30, 2006 in the ordinary
course of business consistent with past practice, in each case, only to the
extent reflected on the Final Working Capital Schedule, and, in each case, other
than Closing Date Indebtedness;

(d)          all accrued and unused vacation time of each of the Transferred
Employees, to the extent reflected on the Final Working Capital Schedule;

(e)          those severance and other obligations and liabilities specified in
Section 6.3 hereof;

(f)           all obligations and liabilities relating to Transferred Employees
to the extent reflected on the Final Working Capital Schedule or to the extent
included in any Assigned Contracts, except as otherwise specifically provided in
Section 6.3 hereof;

 

 

 



-13-

 

--------------------------------------------------------------------------------

 

(g)          the retention bonus obligations set forth on Schedule 2.3(g);

(h)          all liabilities with respect to all actions, suits, proceedings,
disputes, claims or investigations arising out of or related principally to the
Messaging Business or that otherwise arise out of or are related principally to
the Transferred Assets, unless either (i) the facts or circumstances that give
rise to such action, suit, proceeding, dispute, claim or investigation are known
by the Seller or the Messaging Subsidiaries as of the date of this Agreement and
not set forth in the Disclosure Schedule in a manner such that it is reasonably
apparent that it is an action, suit, proceeding, dispute, claim or
investigation, or (ii) such action, suit, proceeding, dispute, claim or
investigation relates to an item specifically set forth in Section 2.4 as an
Excluded Liability;

(i)           all liabilities accruing, arising out of or relating to the
conduct or operation of the Messaging Business or the ownership of the
Transferred Assets from and after the Closing Date (other than the Seller
Retained Environmental Liabilities); and

(j)           all liabilities and obligations of the Acquired Subsidiaries
(other than the Seller Retained Environmental Liabilities).

Section 2.4        Excluded Liabilities. Except for the Assumed Liabilities
specifically set forth in Section 2.3 above, Purchaser is not assuming, and the
Assumed Liabilities expressly exclude, any other debt, liability, duty or
obligation, whether known or unknown, fixed or contingent, of Seller or Seller
Subsidiaries, (the “Excluded Liabilities”), including, without limitation, the
following:

(a)          any liability or obligation (including accounts payable) owed to
the shareholder of the Seller or any Affiliate of the Seller (other than accrued
salary, wages, commissions or bonuses that are primarily related to the
Messaging Business and any intercompany transactions reflected on the Final
Working Capital Schedule);

(b)          current liabilities that are part of the Excluded Working Capital
and are therefore not included in the Final Working Capital Schedule;

(c)          all Taxes arising from or with respect to the Transferred Assets or
the Messaging Business that were incurred in or attributable to any period, or
any portion of any period, ending on or prior to the Closing Date (the
“Pre-Closing Tax Period”) and all Taxes of the Acquired Subsidiaries incurred or
attributable to Pre-Closing Tax Periods (except to the extent such liability is
taken into account in the Final Working Capital Schedule, collectively,
“Pre-Closing Taxes”);

(d)          any Closing Date Indebtedness;

(e)          the payment of any retention bonus required to be paid by the
Seller or any of the Messaging Subsidiaries upon consummation of the
transactions contemplated hereby;

(f)           except as provided in Section 6.3, any severance, bonus, or
deferred compensation obligations, Benefits Liabilities or any of the
liabilities or obligations pertaining

 

 

 



-14-

 

--------------------------------------------------------------------------------

 

to any of the Transferred Employees, Seller Employee Benefit Plans or any ERISA
Affiliate Plans, and all obligations and liabilities related to Messaging
Business Employees who are not Transferred Employees;

(g)          any liability retained by the Seller or the Selling Subsidiaries
arising in respect of or relating to any Employee Benefit Plan or any ERISA
Affiliate Plans not assumed by Purchaser;

(h)          (x) obligations and liabilities under this Agreement, the
Transaction Documents and any other agreement, certificate or other document
executed by the Seller or the Selling Subsidiaries in connection with this
Agreement; (y) obligations and liabilities arising or incurred in connection
with the negotiation, preparation and execution of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and (z) any fees and expenses of counsel, accountants, brokers, financial
advisors or other experts of the Seller, including fees and expenses of
Jefferies Broadview International LLC;

(i)           all known liabilities as of the date of this Agreement not set
forth on the Disclosure Schedule with respect to all actions, suits,
proceedings, disputes, claims or investigations arising out of or related
principally to the Messaging Business or that otherwise arise out of or are
related to the Transferred Assets arising prior to the Closing Date;

(j)          the Seller Retained Environmental Liabilities;

(k)          all workers’ compensation, product liability, automobile liability
and general liability claims of the Seller or the Messaging Subsidiaries
relating principally to the Messaging Business which occurred prior to the
Closing Date, or any incident arising prior to the Closing Date; and

(l)           obligations and liabilities under any Contract which is not an
Assigned Contract.

ARTICLE III.

PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS

Section 3.1         Purchase Price. Subject to adjustment pursuant to Section
3.4(b), the aggregate amount to be paid for the Transferred Assets (the
“Purchase Price”) shall be $25,000,000. In addition to the foregoing payment, as
consideration for the sale, assignment, transfer and delivery of the Transferred
Assets, the Purchaser shall assume and discharge the Assumed Liabilities.

Section 3.2         Statement of Closing Date Indebtedness. Not less than two
(2) Business Days prior to the Closing Date, the Seller shall deliver to the
Purchaser a statement (the “Closing Date Indebtedness Statement”), signed by the
chief financial officer of the Seller, which sets forth, by creditor, the
aggregate amount of the Closing Date Indebtedness (other than intercompany debt
between or among the Seller and/or any of the Messaging Subsidiaries). Copies of
the Payoff Letters, delivered in accordance with Section 8.2(h) hereof, shall be
attached to the Closing Date Indebtedness Statement.

 

 

 



-15-

 

--------------------------------------------------------------------------------

 

 

Section 3.3

Payment of Purchase Price.

 

(a)

On the Closing Date, the Purchaser shall, from the Purchase Price:

 

(i)

repay or cause to be repaid on behalf of the Seller the Closing Date
Indebtedness (other than intercompany debt between or among the Seller and/or
any of the Messaging Subsidiaries), as set forth in the Closing Date
Indebtedness Statement; and

 

(ii)

pay or cause to be paid to the Seller an amount equal to the Purchase Price
minus the Closing Date Indebtedness (as set forth in the Closing Date
Indebtedness Statement and other than intercompany debt between or among the
Seller and/or any of the Messaging Subsidiaries).

(b)          Within five (5) Business Days following the determination of the
Final Working Capital Schedule, if there is a Working Capital Deficit, the
Seller shall pay to the Purchaser an amount equal to the Working Capital Deficit
(the “Seller Working Capital Payment”) and if there is a Working Capital
Surplus, the Purchaser shall pay to the Seller an amount equal to the Working
Capital Surplus (the “Purchaser Working Capital Payment”); provided, that, in no
event shall the Purchaser Working Capital Payment, if any, exceed $1.0 million
plus an amount equal to any cash included in the Final Working Capital Schedule
and the value of any “Non Transferable Items” as defined on Exhibit 1.1(b)
included on the Final Working Capital Schedule to the extent such Non
Transferable Items result in an increase in the calculation of Net Working
Capital; provided, further, that in no event shall the Seller Working Capital
Payment, if any, exceed $1.0 million plus an amount equal to the value of any
items that are not intended to be part of the Messaging Business working capital
but must be transferred and thus are included on the Final Working Capital
Schedule, to the extent such items result in a decrease in the calculation of
Net Working Capital. If a dispute exists between the Seller and the Purchaser
regarding the amount of the Working Capital Deficit (and the related Seller
Working Capital Payment) or the Working Capital Surplus (and the related
Purchaser Working Capital Payment) reflected in the Working Capital Schedule
delivered pursuant to Section 3.4(a), the appropriate Party shall pay to the
other appropriate Party the uncontested amount prior to the determination of the
disputed amount in accordance with Section 3.4(c).

(c)          All payments required under this Section 3.3 or any other provision
hereof shall be made in cash by wire transfer of immediately available funds to
such bank account as shall be designated in writing by the Person to whom the
applicable payment is due.

 

Section 3.4

Adjustment of Purchase Price.

(a)          Within 90 days following the Closing Date, the Purchaser shall
prepare and deliver to the Seller the Working Capital Schedule and its
calculation of the Working Capital Deficit (and related Seller Working Capital
Payment) or Working Capital Surplus (and related Purchaser Working Capital
Payment), if any, based thereon, together with such working papers used in
connection with the preparation thereof. The Working Capital Schedule shall be

 

 

 



-16-

 

--------------------------------------------------------------------------------

 

prepared in accordance with the bases and policies that are set forth, and in
the order shown, below:

 

(i)

The bases, policies and adjustments set forth in the Reference Calculations;

 

(ii)

To the extent not covered by 3.4(a)(i), above, the policies adopted in the
preparation of the Financial Statements;

 

(iii)

To the extent not covered by 3.4(a)(i) or (ii) above, policies in accordance
with Seller’s past practices; and

 

(iv)

To the extent not covered by 3.4(a)(i), (ii) or (iii) above, GAAP.

(b)          The Seller shall have 15 days following receipt of the Working
Capital Schedule delivered pursuant to Section 3.4(a) during which to notify the
Purchaser of any dispute of any item contained therein, which notice shall set
forth in detail the basis for such dispute. The Purchaser and the Seller shall
cooperate in good faith to resolve any such dispute as promptly as possible, and
upon such resolution, the Working Capital Schedule shall be prepared in
accordance with the agreement of the Purchaser and the Seller. In the event the
Seller does not notify the Purchaser of any such dispute within such fifteen day
period or notifies the Purchaser within such period that it does not dispute any
item contained therein, the Working Capital Schedule delivered pursuant to
Section 3.4(a) and the Purchaser’s calculation of the Working Capital Deficit
(and the related Seller Working Capital Payment) or Working Capital Surplus (and
the related Purchaser Working Capital Payment), if any, shall be final and
binding upon the Parties.

(c)          In the event the Purchaser and the Seller are unable to resolve any
dispute regarding the Working Capital Schedule delivered pursuant to Section
3.4(a) within 15 days following the Purchaser’s receipt of notice of such
dispute, such dispute shall be submitted to, and all issues having a bearing on
such dispute shall be resolved by, a nationally recognized accounting firm
selected by the Purchaser and the Seller (the “Accounting Referee”). In
resolving any such dispute, the Accounting Referee shall consider only those
items or amounts in the Working Capital Schedule as to which the Seller has
disagreed and shall apply the same accounting bases and policies and order of
priority as in Section 3.4(a). The Accounting Referee’s determination of the
Working Capital Schedule and the Working Capital Deficit (and related Seller
Working Capital Payment) or Working Capital Surplus (and related Purchaser
Working Capital Payment), if any, based thereon shall be final and binding on
the Parties. The Accounting Referee shall use commercially reasonable efforts to
complete its work within thirty (30) days following its engagement. The expenses
of the Accounting Referee shall be shared equally by the Seller on the one hand
and the Purchaser on the other hand.

(d)          The Purchaser and Seller agree that the dispute resolution
provisions set forth in this Section 3.4 are the sole and exclusive remedy for
disputes related to the working capital adjustment or Final Working Capital
Schedule.

 

 

 



-17-

 

--------------------------------------------------------------------------------

 

(e)         As of the Messaging Subsidiary Closing, the Final Working Capital
Schedule will be amended by the Purchaser to reflect the Net Working Capital of
the Messaging Subsidiaries as of the Messaging Subsidiary Closing. Within thirty
(30) days following the Messaging Subsidiary Closing, Purchaser shall deliver
such amended Final Working Capital Schedule to Seller. The Parties thereafter
agree to comply with the provisions of this Section 3.4 and Sections 3.3(b) and
(c) (including the provisions regarding deadlines for response, as if such
amended Final Working Capital Schedule is the Working Capital Schedule) to
determine whether an additional Seller Working Capital Payment or an additional
Purchaser Working Capital Payment shall be required and to make such payment as
a result of a change in any Working Capital Deficit or Working Capital Surplus,
respectively; provided, however, that any changes in Net Working Capital
resulting from Messaging Business Services provided to the Purchaser by any of
the Messaging Subsidiaries shall be excluded from the Final Working Capital
Schedule solely in determining whether an additional Seller Working Capital
Payment or an additional Purchaser Working Capital Payment is required pursuant
to this paragraph; and provided, further, that the Parties agree that if any
cash of any Messaging Subsidiary is assumed by the Purchaser at the Messaging
Subsidiary Closing, in addition to any other amounts due, as an additional
Purchaser Working Capital Payment, but only to the extent such cash was excluded
from Net Working Capital in the Final Working Capital Schedule, as amended by
this Section 3.4(e).

Section 3.5        Allocation of Purchase Price. The Purchaser shall prepare an
allocation of the Purchase Price, plus Assumed Liabilities required to be
allocated, all in conformity with Section 1060 of the Code and the rules and
regulations promulgated thereunder (the “Allocation”), and shall deliver such
Allocation to Seller within ninety (90) days after Closing; provided, that, for
purposes of the Allocation and for determining any transfer taxes assessed in
connection with the transfer of the Owned Real Property, the Parties agree that
the fair market value of such Owned Real Property is $8.0 million. Seller shall
have a right the right to review and approve such Allocation, which approval
shall not be unreasonably withheld, conditioned or delayed. If the Seller does
not notify the Purchaser in writing of any dispute with respect to the
Allocation within ten (10) days of receipt, such Allocation shall be final and
binding upon the Parties. If the Seller provides notice of a dispute with
respect to the Allocation, then the procedures of Sections 3.4(b) and (c) shall
apply. Any adjustment to the Purchase Price pursuant to Section 3.4 shall be
allocated pursuant to Section 1060 of the Code. Within thirty (30) days after
the Messaging Subsidiary Closing, the Allocation shall be amended to reflect the
purchase and sale of the Transferred Assets and/or capital stock or equity
interests of the Messaging Subsidiaries in conformity with Section 1060 of the
Code and the rules and regulations promulgated thereunder; provided, that, the
Seller shall be provided with the same review and approval rights of such
amended Allocation as were provided with respect to the initial Allocation;
provided, further, that the Parties agree that the amounts allocated to the
Transferred Assets of a Selling Subsidiary shall not exceed the tax net book
value of such Transferred Assets, provided that the tax net book value of such
Transferred Assets does not violate applicable Law. The Purchaser and the Seller
shall file their Tax Returns (including IRS Form 8594) on the basis of such
allocation, as it may be amended, and neither Party shall thereafter take a Tax
Return position inconsistent with such allocation unless such inconsistent
position shall arise out of or through an audit or other inquiry or examination
by the Internal Revenue Service or other Governmental Entity.

 

 

 



-18-

 

--------------------------------------------------------------------------------

 

Section 3.6        Delivery of Transferred Assets. On the Closing Date and on
the date of the Messaging Subsidiary Closing, as applicable, the Seller shall,
at its sole cost, in the manner and form, and to the locations, reasonably
specified by the Purchaser, (i) deliver to the Purchaser all of the Transferred
Assets, and (ii) in the case of all IP Rights included in the Transferred Assets
or other intangible assets, deliver such instruments as are necessary or
desirable to document and to transfer title to such assets from the Seller to
the Purchaser. To the extent that the Seller cannot grant possession of certain
assets to the Purchaser as of the Closing, those assets shall be held by the
Seller for and on behalf of Purchaser until such time as Purchaser or its
designee is granted possession thereof.

Section 3.7         Further Assurances; Post-Closing Cooperation. At any time or
from time to time after the Closing, at Purchaser’s reasonable request and
without any further consideration, the Seller shall: (i) execute and deliver to
the Purchaser such other instruments of sale, transfer, conveyance, assignment
and confirmation (including, but not limited to copyright registrations, patent
applications, and other documents pertaining thereto); (ii) provide such
materials and information; and (iii) take such other actions, as Purchaser may
reasonably deem necessary or desirable in order to transfer, convey and assign
more effectively to the Purchaser, and to confirm Purchaser’s title to, all of
the Transferred Assets, and, to the full extent permitted by law, to put
Purchaser in actual possession and operating control of the Transferred Assets
and to assist Purchaser in exercising all rights with respect thereto, and
otherwise to cause the Seller to fulfill their obligations under this Agreement
and the Transaction Documents.

ARTICLE IV.

REPRESENTATIONS, AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedule attached hereto (the “Disclosure
Schedule”) (provided that the disclosure of an item in one section of the
Disclosure Schedule shall be deemed to modify both (i) the representations and
warranties contained in the section of this Agreement to which it corresponds in
number and (ii) any other representation and warranty of the Seller in this
Agreement to the extent that it is reasonably apparent from a reading of such
disclosure item that it would also qualify or apply to such other representation
and warranty), the Seller covenants, represents, and warrants to the Purchaser
as of the date hereof as follows:

 

Section 4.1

Organization; Ownership.

(a)          The Seller and each of the Messaging Subsidiaries is an entity duly
organized, validly existing, and in good standing under the Laws of its state of
jurisdiction and has all requisite power and authority to own, lease and operate
its properties, including the Transferred Assets, and to conduct the Messaging
Business as now conducted. Except as would not reasonably be expected to have a
Material Adverse Effect, the Seller and each of the Messaging Subsidiaries has
qualified to do business and is in good standing in each of the jurisdictions
where the nature of its business requires such qualification.

 

 

 



-19-

 

--------------------------------------------------------------------------------

 

(b)         The Disclosure Schedule sets forth all Persons owning any shares of
capital stock or equity interests of the Seller and each of the Messaging
Subsidiaries and the percentage ownership of each class or series of stock or
equity interests owned by such Person.

 

Section 4.2

Messaging Subsidiaries.

(a)          All outstanding shares of capital stock or other equity interest of
each Messaging Subsidiary are duly authorized, validly issued, fully paid and
non-assessable and free of pre-emptive rights. All of the outstanding shares of
capital stock or other equity interests of each Messaging Subsidiary are owned
of record by the Seller.

(b)          There are no outstanding subscriptions, options, warrants, calls,
convertible securities or other similar rights, agreements or commitments
relating to the issuance of capital stock or other equity interests to which any
Messaging Subsidiary is a party obligating any Messaging Subsidiary to
(i) issue, transfer or sell any shares of capital stock or other equity
interests of such Messaging Subsidiary or securities convertible into or
exchangeable for such shares or equity interests, (ii) grant, extend or enter
into any such subscription, option, warrant, call, convertible securities or
other similar right, agreement, arrangement or commitment to repurchase,
(iii) redeem or otherwise acquire any such shares of capital stock or other
equity interests, or (iv) provide a material amount of funds to, or make any
material investment (in the form of a loan, capital contribution or otherwise)
in, any of its subsidiaries. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or other similar stock or
other equity-based rights of any Messaging Subsidiary.

(c)          No Messaging Subsidiary has any outstanding bonds, debentures,
notes or other obligations, the holders of which have the right to vote (or
which are convertible into or exercisable for securities having the right to
vote) with the shareholders or other equity holders of such Messaging Subsidiary
on any matter.

(d)          There are no voting trusts or other agreements or understandings to
which any Messaging Subsidiary is a party with respect to the voting of the
capital stock or other equity interest of such Messaging Subsidiary.

Section 4.3        Authority. The Seller has all requisite power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by the Seller of this Agreement
and the performance by the Seller of the obligations undertaken by the Seller
herein have been duly authorized by all necessary actions of the Seller. This
Agreement is a binding, valid and enforceable agreement and obligation of the
Seller (subject to the Bankruptcy and Equity Exception). Execution and delivery
of this Agreement and consummation of the transactions contemplated hereby will
not (i) result in any violation of or default under any term or provision of the
Seller’s or any of the Messaging Subsidiaries’ certificate of incorporation or
bylaws (or other comparable organizational documents), (ii) result in any
violation of, default under or acceleration or rights or obligations under any
indenture, mortgage, deed to secure debt, security agreement, loan agreement
contract, agreement, lease, license, permit, franchise, concession, or other
instrument or obligation to which the Seller or a Messaging Subsidiary is party
or by which the Seller or a Messaging Subsidiary or any of their respective
assets is bound or (iii) conflict with or violate

 

 

 



-20-

 

--------------------------------------------------------------------------------

 

any Law or any judicial or administrative decree, judgment or order to which the
Seller or a Messaging Subsidiary is a party or by which the Seller or a
Messaging Subsidiary is bound, except in the case of (ii) and (iii), as would
not reasonably be expected to have a Material Adverse Effect.

Section 4.4         Financial Statements. The Disclosure Schedule contains the
Financial Statements. Except as disclosed in the Disclosure Schedule or the
Financial Statements, such Financial Statements fairly present in all material
respects the financial condition and the results of operations of the Messaging
Business as at the respective dates of and for the periods referred to in such
Financial Statements, subject, in the case of interim financial statements, to
normal recurring year-end adjustments (the effect of which will not,
individually or in the aggregate, be materially adverse); provided, however,
that the Financial Statements present such information in accordance with the
Seller’s historical accounting principles consistent with Seller’s past
practices and do not conform to GAAP and further, that all deviations of the
Financial Statements from GAAP are set forth on the Disclosure Schedule. The
Financial Statements have been prepared from and are in accordance with the
books and records of the Seller and the Messaging Business. The Purchaser
acknowledges that (i) the Seller has not prepared and does not prepare separate
financial statements for the Messaging Business although Parent has prepared
certain financial reporting by segment in its periodic filings with the
Securities and Exchange Commission and (ii) the Financial Statements may not be
indicative of the financial position or results of operations that would have
existed if the Messaging Business had been operated as a stand-alone company or
companies as a result of, among other things, Parent’s provision of certain
corporate and other overhead services. Except as disclosed in the Financial
Statements, the Seller has no liabilities, whether absolute, accrued, contingent
or otherwise, which are, individually or in the aggregate, material to the
Messaging Business or the financial condition of the Seller and the Messaging
Subsidiaries, except for (w) liabilities incurred since the most recent balance
sheet included in the Financial Statements in the ordinary course of business
consistent with past practices, (x) liabilities under any Contract, (y)
liabilities incurred pursuant to this Agreement and (z) liabilities otherwise
disclosed in the Disclosure Schedule.

 

Section 4.5

Personal Property; Title to Assets.

(a)          The personal property owned or leased by the Seller and the
Messaging Subsidiaries and included in the Transferred Assets are in all
material respects free from defects (patent and latent), have been maintained in
accordance with normal industry practice, are in good operating condition and
repair (subject to normal wear and tear) and are sufficient to permit the Seller
and the Messaging Subsidiaries to conduct their business in all material
respects in the same manner as it is being conducted as of the date of this
Agreement.

(b)          At the Closing, the Transferred Assets conveyed by the Seller to
the Purchaser pursuant to this Agreement will be free and clear of all Liens
(other than Permitted Liens).

(c)          The Seller and the Selling Subsidiaries have good and valid title
to or, in the case of the Leased Real Property or leased personal property,
valid leasehold interests in, the respective Transferred Assets, free and clear
of all Liens (other than Permitted Liens). Each

 

 

 



-21-

 

--------------------------------------------------------------------------------

 

of the Acquired Subsidiaries have good and valid title to or, in the case of the
Leased Real Property or leased personal property, valid leasehold interests in,
their respective material assets, free and clear of all Liens (other than
Permitted Liens).

 

Section 4.6

Real Property.

(a)          The Disclosure Schedule contains a true and complete list of all
Leased Real Property, and for each Leased Real Property, identifies the street
address of such Leased Real Property. Complete copies of all agreements under
which the Seller or a Messaging Subsidiary is the landlord, sublandlord, tenant,
subtenant, or occupant (each a “Real Property Lease”) that have not been
terminated or expired as of the date hereof have been made available to the
Purchaser.

(b)          None of the Owned Real Property is subject to any lease, sublease,
license or other agreement granting to any other Person any right to the use,
occupancy or enjoyment of such Owned Real Property.

(c)          Each Real Property Lease is in full force and effect and
constitutes the valid and legally binding obligation of the Seller or the
applicable Messaging Subsidiary, as applicable, enforceable in accordance with
its terms (subject to the Bankruptcy and Equity Exception), and, except as would
not reasonably be expected to have a Material Adverse Effect, there is no
default under any material Real Property Lease or, to the Knowledge of the
Seller, by any other party thereto.

(d)          There does not exist any pending litigation, arbitration,
condemnation or eminent domain proceedings or public improvements that affect
any Owned Real Property or the taxation thereof or, to the Knowledge of the
Seller, any such proceedings that affect any Leased Real Property or, to the
Knowledge of the Seller, any threatened litigation, arbitration, condemnation or
eminent domain proceedings or public improvements that affect any Owned Real
Property or Leased Real Property or the taxation thereof, and the Seller and the
Messaging Subsidiaries have not received any written notice of the intention of
any Governmental Entity or other Person to take or use any Owned Real Property
or Leased Real Property or to institute any litigation, arbitration or other
proceeding with respect to any of such properties.

(e)          The Owned Real Property is in good condition and repair, is
structurally sound, and free from material leaks and material defects and the
Leased Real Property is in a condition reasonably suitable for the conduct of
the Messaging Business as presently conducted. The Owned Real Property and the
Leased Real Property have been maintained in a manner consistent with similar
properties. All communications, electrical, water, sewer, gas, and other
utilities and services required for the conduct of the Messaging Business as
concurrently conducted, or in the case of the Owned Real Property, required for
the conduct of general R&D and office uses, are available at the property upon
payment of customary utility/service consumption charges.

(f)           The Owned Real Property and the Lease Real Property, and the uses
thereof, comply with all laws, rules, regulations, statutes, covenants,
conditions, and restrictions applicable thereto, except where non-compliance
would not reasonably be expected to have a

 

 

 



-22-

 

--------------------------------------------------------------------------------

 

Material Adverse Effect or, in the case of the Owned Real Property, materially
detract from the value of such property. No portion of the Owned Real Property
is located in an area designated as “wetland”, flood plain, or flood hazardous
area.

(g)          There are no defaults by the Seller or any Messaging Subsidiary or,
to the Knowledge of the Seller, by any other party to any lease, sublease or
other contract affecting the Owned Real Property or the Leased Real Property.

(h)          At the Closing, the Owned Real Property and the Leased Real
Property will be in the condition existing on the effective date of this
Agreement (except for casualty damage for which insurance proceeds sufficient to
complete restoration of such damage have been included in the Transferred Assets
conveyed to the Purchaser at the Closing); and there will be no written or oral
contracts for any alterations, decommissioning, improvements on the Owned Real
Property or the Leased Real Property which have not been fully paid.

(i)           Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of Code and no portion of the purchase price applicable to the Owned
Real Property is subject to federal income tax withholding.

Section 4.7         Contracts. The Disclosure Schedule sets forth a correct and
complete list of the following Contracts currently in force, or under which the
Seller or any of the Messaging Subsidiaries have continuing liabilities and/or
obligations, related to the Messaging Business, the Owned Real Property, or the
leasing, decommissioning, or operation of the Leased Real Property (other than
the insurance policies and Employee Benefit Plans listed in the Disclosure
Schedule under Sections 4.8 and 4.14, respectively):

(a)          bonds, debentures, notes, credit or loan agreements or loan
commitments, mortgages, indentures, guarantees or other Contracts relating to
the borrowing of money or the deferred purchase price of property or binding
upon any properties or assets (real, personal or mixed, tangible or intangible)
of the Seller or a Messaging Subsidiary;

(b)          leases of any personal property, involving an annual commitment or
payment of more than $50,000 by the Seller or a Messaging Subsidiary;

(c)          Contracts that limit or restrict the Seller or any of the Messaging
Subsidiaries from engaging in any business or other activity in any
jurisdiction;

(d)          Contracts for capital expenditures or the acquisition or
construction of fixed assets requiring the payment by the Seller or any of the
Messaging Subsidiaries of an amount in excess of $25,000;

(e)          Contracts with any officer, director or other Affiliates of the
Seller or any of the Messaging Subsidiaries;

(f)           Contracts granting to any Person an option or a right of first
refusal, first-offer or similar preferential right to purchase or acquire any
assets of the Seller or any of the Messaging Subsidiaries;

 

 

 



-23-

 

--------------------------------------------------------------------------------

 

(g)         Contracts with the Seller or any of the Messaging Subsidiaries and
any sales agent or representative providing for the payment of commissions that
are not terminable without penalty on ninety (90) days’ or less notice;

(h)          joint venture or partnership Contracts and all other Contracts
providing for the sharing of any profits, in each case, to which the Seller or
any of the Messaging Subsidiaries is a party;

(i)          Contracts with Customers or Suppliers;

(j)           Contracts granting the Seller or any of the Messaging Subsidiaries
rights in Third-Party IP Rights or Third-Party Technology for use in the
Messaging Business or included in the Transferred Assets, other than licenses
for commercially available off-the-shelf or “shrinkwrap” software and other than
licenses for Third-Party Technology which the Seller or a Messaging Subsidiary
pays a license fee of less than $50,000 per annum;

(k)          Contracts granting any Person rights in the IP Rights of Seller or
any of the Messaging Subsidiaries, other than such Contracts entered into with
customers in the ordinary course of business;

(l)           Contracts pursuant to which Seller or any of the Messaging
Subsidiaries are required to escrow source code;

(m)         Contracts pursuant to which Seller or any of the Messaging
Subsidiaries guaranty obligations or performance of any Person other than Seller
or such Messaging Subsidiary;

(n)          Contracts including warranty or indemnity obligations of Seller or
any of the Messaging Subsidiaries, other than such Contracts entered into in the
ordinary course of business;

(o)          Employment Agreements with Messaging Business Employees; and

(p)          Contracts (other than those described in subsections (a) through
(o) of this Section 4.7 and other than customer Contracts for purchases or
maintenance entered into in the ordinary course of business) to which the Seller
or any of the Messaging Subsidiaries is a party or by which its properties or
assets are bound involving an annual commitment or annual payment to or from the
Seller or any of the Messaging Subsidiaries of more than $100,000 individually.

Correct and complete copies of all Contracts listed on the Disclosure Schedule
in respect to this Section 4.7 (the “Material Contracts”) have been made
available to the Purchaser. Except where it would not have a Material Adverse
Effect, (i) such Material Contracts are legal, valid, binding and enforceable in
accordance with their respective terms with respect to the Seller and the
Messaging Subsidiaries, as applicable, and, to the Knowledge of the Seller, each
other party to such Material Contracts (subject to the Bankruptcy and Equity
Exception) and (ii) there is no existing default or breach of the Seller or any
of the Messaging Subsidiaries under any such Material Contract (or event or
condition that, with notice or lapse

 

 

 



-24-

 

--------------------------------------------------------------------------------

 

of time or both, could constitute a default or breach) and, to the Knowledge of
the Seller, there is no such default or breach (or event or condition that, with
notice or lapse of time or both, could constitute a default or breach) with
respect to any third party to any such Material Contract. To the Knowledge of
Seller, no party to any Material Contract has made, asserted or has any defense,
setoff or counterclaim under such Material Contract or has exercised any option
granted to it to cancel, terminate or shorten the term of such Material
Contract.

Section 4.8        Insurance. The Disclosure Schedule sets forth a correct and
complete list of all insurance policies maintained as of the date of this
Agreement by or on behalf of the Seller or any of the Messaging Subsidiaries and
relating to the Messaging Business, indicating the type of coverage and the name
of the insurance carrier or underwriter. All such insurance policies are in full
force and effect, and, to the Knowledge of the Seller, neither the Seller nor
any of the Messaging Subsidiaries is in default with respect to its material
obligations under any such insurance policy.

 

Section 4.9

Governmental Approvals; Consents.

(a)          The Disclosure Schedule sets forth each consent or approval of, or
filing, declaration or registration with, any Governmental Entity under any Law
or License that is necessary with respect to the execution and delivery of this
Agreement by the Seller and the consummation by the Seller and the Selling
Subsidiaries of the transactions contemplated hereby, other than such consents,
approvals, filings, declarations or registrations that, if not obtained, made or
given, would not reasonably be expected to have a Material Adverse Effect.

(b)          The Disclosure Schedule sets forth each action, consent, approval,
notification, waiver, authorization, order or filing (each, a “Consent”) under
any Material Contract to which the Seller or any of the Messaging Subsidiaries
is a party that is necessary with respect to the execution and delivery of this
Agreement by the Seller and the consummation by the Seller and the Selling
Subsidiaries of the transactions contemplated hereby.

(c)          The Disclosure Schedule sets forth each action, consent, approval,
notification, waiver, authorization, order, or filing required with a
Governmental Authority or under any Material Contract for the continued conduct
of the Messaging Business by Purchaser after the Closing in the manner currently
being conducted by Seller.

Section 4.10      Compliance with Laws; Licenses. The Seller and the Messaging
Subsidiaries are in compliance with all Laws applicable to the Seller or the
Messaging Subsidiaries, as applicable, except for such non-compliance as would
not reasonably be expected to have a Material Adverse Effect. The Seller and
each of the Messaging Subsidiaries hold all Licenses from Governmental Entities
necessary for the lawful conduct of the Messaging Business, except where the
failure to hold the same would not reasonably be expected to have Material
Adverse Effect. The Seller and the Messaging Subsidiaries are in compliance with
the terms of all Licenses, except for such non-compliance as would not
reasonably be expected to have a Material Adverse Effect.

 

 

 



-25-

 

--------------------------------------------------------------------------------

 

Section 4.11      Absence of Certain Changes. From September 30, 2006 through
the date of this Agreement, (a) the Seller and the Messaging Subsidiaries have
carried on and operated their respective businesses in all material respects in
the ordinary course of business and (b) there have not been: (i) any event or
circumstance or series of events or circumstances that constitute a Material
Adverse Effect; or (ii) any action that, if it had been in effect, would have
been prohibited by Section 6.1.

Section 4.12      Legal Proceedings. There is no pending or, to the Knowledge of
the Seller, threatened, legal or administrative proceeding, claim, suit or
action against the Seller or any of the Messaging Subsidiaries, nor is there any
injunction, order, judgment, ruling or decree imposed upon the Seller or any of
the Messaging Subsidiaries, in each case, by or before any Governmental Entity.

Section 4.13      Tax Matters. Other than as contemplated by this Agreement,
there are no Taxes of the Seller or any Selling Subsidiary for which the
Purchaser will become liable as a result of the transactions contemplated by
this Agreement. Each of the Acquired Subsidiaries has timely filed, or has
caused to be timely filed on its behalf (taking into account any extension of
time within which to file), all Tax Returns required to be filed by it, and all
such filed Tax Returns are correct and complete in all material respects. Seller
and each of the Acquired Subsidiaries have timely paid or accrued all Taxes,
whether or not shown to be due on such Tax Returns. No deficiency with respect
to Taxes has been proposed, asserted or assessed against any of the Acquired
Subsidiaries, which have not been fully paid or adequately reserved in the
Financial Statements. No audit or other administrative or court proceedings are
pending with any Governmental Entity with respect to Taxes of the any of the
Acquired Subsidiaries, and no written notice thereof has been received. Neither
the Seller nor any of the Acquired Subsidiaries has been, at any time, a “United
States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code. Neither the Seller nor any of the Acquired
Subsidiaries has constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code. To the Knowledge of the
Seller, neither the Seller nor any of the Acquired Subsidiaries has engaged in a
reportable transaction under Treasury Regulation Section 1.6011-4(b), including
a transaction that is the same or substantially similar to one of the types of
transactions that the Internal Revenue Service has determined to be a Tax
avoidance transaction and identified by notice, regulation, or other form of
published guidance as a listed transaction as set forth in Treasury Regulation
Section 1.6011-4(b)(2). To the Knowledge of the Seller, all related party
transactions involving the Seller or any of the Acquired Subsidiaries are at
arm’s length in compliance with Section 482 of the Code and the Treasury
Regulations promulgated thereunder and any comparable provision of any tax law.
Each of the Seller and the Acquired Subsidiaries has maintained documentation,
or such documentation can be created from available records, (including any
applicable transfer pricing studies) in connection with such related party
transactions in accordance with Sections 482 and 6662 of the Code and the
Treasury Regulations promulgated thereunder and any comparable provision of any
tax Law.

 

Section 4.14

Employment Benefits and Labor Matters.

 

 

 



-26-

 

--------------------------------------------------------------------------------

 

(a)         All of the Seller Employee Benefit Plans are set forth on the
Disclosure Schedule, and neither the Seller nor any ERISA Affiliate has made any
commitment to any of the Messaging Business Employees or any other person to
provide any additional employee benefit plans or other arrangements.

(b)          No liability under Title IV or Section 302 of ERISA has been or
could be incurred by the Seller or any ERISA Affiliate for which the Purchaser
would be or could be liable under applicable law as a result of the transactions
contemplated by this Agreement; and no Seller Employee Benefit Plan is a
multiemployer plan within the meaning of Section 3(37) of ERISA. No Seller
Employee Benefit Plan provides or promises benefits to any employee, officer or
director after retirement except as required by applicable law.

(c)          Each of the Seller Employee Benefit Plans has been established,
maintained, funded, and administered in material compliance with its terms and
with applicable federal and state laws and regulations to which it is subject,
including ERISA and the Code and the Treasury Regulations promulgated
thereunder, and is, if applicable, qualified under Code Section 401(a). Each
Employee Benefit Plan qualified under Code Section 401(a) has received either
(i) a favorable determination letter from the Internal Revenue Service, and/or
(ii) if the 401(k) plan document is in the form of a prototype, a favorable
opinion letter from the Internal Revenue Service.

(d)          There are no strikes, work slowdowns, work stoppages, lockouts,
arbitrations, grievances, unfair labor practice charges or complaints pending
or, to the Knowledge of the Seller, threatened with respect to any of the
Messaging Business Employees.

(e)          None of the Seller Affiliates is a party to any labor or collective
bargaining agreement with respect to any of the Messaging Business Employees or
any other Seller or ERISA Affiliate employees, and to the Seller’s Knowledge,
there is no effort to organize any such employees.

(f)           To the Knowledge of the Seller, the Seller and each of the
Messaging Subsidiaries are, as of the date hereof, in compliance with all
federal and state Laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours, and there are no arrearages in
the payment of wages.

(g)          The Messaging Business Employees represent all of the employees
employed in the Messaging Business by the Seller and the Messaging Subsidiaries
or any of their Affiliates immediately prior to the Closing Date (including (a)
those on military leave and family and medical leave, (b) those on approved
leaves of absence, but only to the extent they have reemployment rights
guaranteed under federal or state Law, under any applicable collective
bargaining agreement or under any leave of absence policy, and (c) those on
short-term disability under a short-term disability program), whose duties
relate primarily to the operations of the Messaging Business regardless of the
company payroll on which such individuals are listed.

 

Section 4.15

Environmental Matters.

 

 

 



-27-

 

--------------------------------------------------------------------------------

 

(a)         Except for those matters that would not reasonably be expected to
have a Material Adverse Effect, each of the Seller and the Messaging
Subsidiaries is in compliance with all Environmental Laws.

(b)          There is no investigation, suit, claim, action or proceeding
relating to or arising under Environmental Laws that is pending or, to the
Knowledge of the Seller, threatened against the Seller or any of the Messaging
Subsidiaries or any Owned Real Property or Leased Real Property of the Seller or
any of the Messaging Subsidiaries.

(c)          Neither the Seller nor any of the Messaging Subsidiaries has
received any written notice of or entered into any order, settlement, judgment,
injunction or decree involving uncompleted, outstanding or unresolved
obligations, liabilities or requirements relating to or arising under
Environmental Laws.

(d)          Neither Seller nor any Messaging Subsidiary has released a
Hazardous Material at, or transported a Hazardous Material to or from, the Owned
Real Property or Leased Real Property in violation of any Environmental Law. No
Hazardous Material introduced to the Owned Real Property or Leased Real Property
during the time such real property was owned, leased or occupied by Seller or a
Messaging Subsidiary will be present on such real property in violation of any
Environmental Law at the Closing Date, other than Hazardous Material inventory
which is included in the Transferred Assets, required for the conduct of the
Messaging Business as presently conducted after the Closing, and stored at the
Owned Real Property or the Leased Real Property in compliance with applicable
laws.

(e)          Seller has delivered to the Purchaser (or made available for
Purchaser’s review) complete copies of any report, investigation, study or other
evaluation of the environmental condition and compliance of the Owned Real
Property or the Leased Real Property prepared since January 1, 2004.

(f)           There is no underground or above ground storage tank for Hazardous
Materials at the Owned Real Property or the Leased Real Property. None of the
building materials of the Owned Real Property and no improvements installed by
or for the benefit of the Seller or any Messaging Subsidiary contain mold in
amounts requiring removal or remediation or asbestos in any form.

(g)          No Transferred Employee has been exposed to any Hazardous Material
at the Owned Real Property or the Leased Real Property in violation of any
Environmental Law while employed or under contract to the Seller or any
Messaging Subsidiary.

The representations and warranties contained in this Section 4.15 are the sole
representations and warranties as to Environmental Matters under this Agreement.

 

Section 4.16

Intellectual Property.

(a)          The Seller and the Messaging Subsidiaries own or have the right to
use all (i) Trademarks, service marks, trade names, Internet domain names, and
all goodwill associated therewith and symbolized thereby, and registrations and
applications therefor, including renewals; (ii) to the Seller’s Knowledge,
inventions and discoveries, whether

 

 

 



-28-

 

--------------------------------------------------------------------------------

 

patentable or not, and all Patents; (iii) published and unpublished works of
authorship, whether copyrightable or not, including computer software programs,
applications, source code and object code, and databases and other compilations
of information, Copyrights in and to the foregoing; and (iv) confidential and/or
proprietary information, trade secrets and know-how, including processes,
schematics, business methods, formulae, drawings, prototypes, models, designs,
customer lists and supplier lists ((i) through (iv) collectively being referred
to as “IP Rights”) that are used or held for use in the conduct of the Messaging
Business as currently conducted. The Disclosure Schedule contains a list of all
United States, international and foreign: (w) Patents; (x)  Trademarks;
(y) Copyrights; and (z) any other IP Rights that are the subject of an
application, certificate, filing, registration or other document issued, filed
with or recorded by any Governmental Entity, in each case, used or held for use
in the Messaging Business as currently conducted.

(b)          Each of the patent rights within Seller IP Rights is currently in
compliance with all formal legal requirements (including payment of filing,
examination and maintenance fees and proofs of use) and, to the Seller’s
Knowledge, is valid and subsisting except to the extent non-compliance with such
formal legal requirements is curable by Purchaser at a de minimus cost. All
necessary documents and certificates in connection with such Seller IP Rights
that have been filed with the any patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of perfecting, prosecuting and maintaining such Seller IP
Rights have been duly and validly filed except to the extent lack of proper
filing is curable by Purchaser at a de minimus cost. There are no actions that
must be taken within one hundred twenty (120) days of the Closing Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to PTO office actions, documents, applications or
certificates for the purposes of obtaining, maintaining, perfecting or
preserving or renewing any Seller IP Rights that constitute Transferred Assets.

(c)          Neither Seller nor any of the Messaging Subsidiaries has granted
any exclusive license or right to use or distribute to any other Person (or
entered into any Contract under which it has, or may have the obligation to do
any of the foregoing) any Seller IP Rights. No Person who has licensed any
Third-Party IP Rights or Third Party Technology to the Seller or any Messaging
Subsidiary that is material to the operation of the Messaging Business and is or
was practiced, held, sold, distributed or otherwise provided, supported,
marketed, maintained, licensed or used in the Messaging Business, has
contractually received ownership rights or license rights to improvements,
alterations, modifications, adaptations and/or derivative works made by the
Seller or any Messaging Subsidiary in such IP Rights or Technology.

(d)          No government, military or quasi-governmental funding, or resources
or facilities of a university, college, other educational institution or
research center or funding from third parties (excluding any of the foregoing
provided or made available by a Person in the capacity of a customer) was used
in the development of the Seller IP Rights. No current or former employee,
consultant or independent contractor of either Seller or any of the Messaging
Subsidiaries who was involved in, or who contributed to, the creation or
development of any Seller IP Rights, has performed services for the government,
military or quasi-governmental entity, or a university, college, or other
educational institution, or a research center, during a

 

 

 



-29-

 

--------------------------------------------------------------------------------

 

period of time during which such employee, consultant or independent contractor
was also performing services for either Seller or any of the Messaging
Subsidiaries (in such capacity as employee, consultant or independent
contractor).

(e)          No Seller Software is subject to any “copyleft” or other obligation
or condition (including any obligation or condition under any “open source”
license such as the GNU Public License, Lesser GNU Public License, or Mozilla
Public License) that could require, or could condition the use or distribution
of such Seller Software on, the disclosure, licensing, or distribution of any
source code.

(f)           To the Seller’s Knowledge, Seller’s and the Messaging
Subsidiaries’ ownership or exploitation of the Transferred Assets does not: (i)
infringe or misappropriate the IP Rights of any Person; (ii) violate the rights
of any Person (including rights to privacy or publicity); or (iii) constitute
unfair competition or trade practices under the laws of any jurisdiction. Seller
has not received notice from any Person claiming that the Messaging Business or
the Transferred Assets infringe or misappropriate the IP Rights of any Person or
constitute unfair competition or trade practices under the laws of any
jurisdiction (nor does Seller have knowledge or any basis therefor).

(g)          There is no pending or, to the Seller’s Knowledge, threatened claim
or litigation contesting the validity, ownership or right of Seller to exercise
any Seller IP rights or Third-Party IP Rights or to operate the Messaging
Business, nor to the Seller’s Knowledge is there any legitimate basis for any
such claim. Seller has not received any opinion of counsel that the operation of
the Messaging Business infringes any third party patent, nor has Seller received
any notice of infringement of any Third-Party IP Rights or offer to license any
third party or other IP Rights in the context of any possible needs to do so to
avoid infringement.

(h)          To the Knowledge of the Seller, no Person is infringing or
misappropriating the Seller IP Rights.

(i)           All Seller IP Rights were created solely by either (i) employees
who have validly and irrevocably assigned all of their rights, including IP
Rights, therein to Seller, or who created such intellectual property as “works
for hire” within the meaning of the U. S. Copyright Act of 1976 (as amended), or
(ii) third parties who have validly and irrevocably assigned all of their
rights, including IP Rights, therein to Seller.

(j)           The Seller and the Messaging Subsidiaries have taken commercially
reasonable steps to protect their rights in the confidential information and
trade secrets included in the Transferred Assets. The Seller and each of the
Messaging Subsidiaries has and enforces a policy requiring each employee of
Seller or such Messaging Subsidiary to execute proprietary information,
confidentiality and assignment agreements substantially in the Seller’s standard
form, and, all current and former employees of the Seller and the Messaging
Subsidiaries have executed such an agreement, other than employees that have not
(i) developed any Seller IP Rights, or (ii) had access to any trade secrets of
the Seller. To the Knowledge of the Seller, there has not been any breach by any
employee of the Seller or any Messaging Subsidiary of any such agreement.

 

 

 



-30-

 

--------------------------------------------------------------------------------

 

(k)         Neither Seller nor any other Person acting on any Seller’s behalf
has disclosed, delivered or licensed to any Person, agreed to disclose, deliver
or license to any Person, or permitted the disclosure or delivery to any escrow
agent or other Person of, any source code within the Transferred Assets.

Section 4.17      Customers and Suppliers. The Disclosure Schedule sets forth a
true and complete list of the names of the ten largest customers from whom the
Messaging Business has recognized revenue during the twelve months ended August
31, 2006 (the “Customers”) and the ten largest suppliers to whom the Messaging
Business has made payments for services during the twelve months ended August
31, 2006 (the “Suppliers”). The Seller has not received any written statement
or, to the Knowledge of the Seller, any other notice from any Customer or
Supplier that such Customer or Supplier will not continue as a customer or
supplier of the Messaging Business after the Closing or will not otherwise
materially and adversely modify its relationship.

Section 4.18      Brokers and Other Advisors. Except for Jefferies Broadview
International LLC, the fees and expenses of which will be paid by the Seller or
one of its Affiliates, no broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses, in connection with
the transactions contemplated hereby based upon arrangements made by or on
behalf of the Seller or any of the Messaging Subsidiaries.

Section 4.19      Transferred Assets. The Transferred Assets, together with the
Patents subject to the Patent License Agreements to be entered into at Closing,
constitute all of the assets necessary for the operation of the Messaging
Business by the Purchaser in the same manner as the Messaging Business was
operated by the Seller and the Messaging Subsidiaries as of the Closing Date,
subject to the provision of certain Transferred Assets pursuant to Section 6.15
and transfer thereof at the Messaging Subsidiary Closing.

 

Section 4.20

Bankruptcy; Insolvency.

(a)          Seller has not (i) instituted proceedings under Bankruptcy Law,
(ii) had a bankruptcy proceeding filed against it, (iii) filed a petition or
answer of consent seeking reorganization under any bankruptcy or any similar law
or similar statute, (iv) consented to the filing of any such petition, (v) had
appointed a custodian of it or any of its assets or property, (vi) made a
general assignment for the benefit of creditors, (vii) admitted in writing its
inability to pay its debts generally as they become due, (viii) within the
meaning of the Bankruptcy Law become insolvent, (ix) failed generally to pay its
debts as they become due, (x) had unreasonably small assets in relation to the
business of Seller, or (xi) taken any corporate action in furtherance of or to
facilitate, conditionally or otherwise, any of the foregoing.

(b)          The occurrence of the Closing and the transactions contemplated by
this Agreement, before and after Closing shall not cause Seller to, and as a
result of the transactions contemplated by this Agreement, Seller shall not be
required to, (i) institute proceedings under Bankruptcy Law, (ii) have a
bankruptcy proceeding filed against it, (iii) file a petition or answer of
consent seeking reorganization under any bankruptcy or any similar law or
similar statute, (iv) consent to the filing of any such petition, (v) have
appointed a custodian of it or

 

 

 



-31-

 

--------------------------------------------------------------------------------

 

any of its assets or property, (vi) make a general assignment for the benefit of
creditors, (vii) admit in writing its inability to pay its debts generally as
they become due, (viii) within the meaning of the Bankruptcy Law become
insolvent, (ix) fail generally to pay its debts as they become due, (x) have
unreasonably small assets in relation to the business of Seller, or (xi) take
any corporate action in furtherance of or to facilitate, conditionally or
otherwise, any of the foregoing.

Section 4.21      Certain Transactions and Agreements. No Affiliate of the
Seller, nor to the Seller’s Knowledge any member of their immediate families,
has any direct ownership interest in any firm or corporation that competes with,
or does business with, or has any contractual arrangement with, Seller (except
with respect to any interest in less than two percent of the stock of any
corporation whose stock is publicly traded). None of such Affiliates has any
interest in any material property, real or personal, tangible or intangible that
is used in, or that pertains to, the Messaging Business, except for the rights
of a stockholder under applicable Law.

Section 4.22      Representations Complete. None of the representations or
warranties made by Seller herein or in the Disclosure Schedule, or any
certificate furnished by Seller pursuant to this Agreement, taken as a whole,
contains or will contain at the Closing any untrue statement of a fact, or omits
or will omit at the Closing to state any fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading.

Section 4.23      No Other Representations or Warranties. Except for the
representations and warranties made by the Seller in this Article IV, neither
the Seller, nor any other Person makes any representation or warranty with
respect to the Seller or the Messaging Subsidiaries or their respective
business, operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to the Purchaser or its
representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby warrants and represents to the Seller as follows:

Section 5.1         Organization, Standing and Power. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite power and authority
necessary to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.

Section 5.2         Authority; Noncontravention; Voting Requirements.

(a)          The Purchaser has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Purchaser of this Agreement, and the consummation by it of
the transactions contemplated hereby, have been duly authorized by all necessary
company action by and no other action on the part of the

 

 

 



-32-

 

--------------------------------------------------------------------------------

 

Purchaser is necessary to authorize the execution, delivery and performance by
the Purchaser of this Agreement and the consummation by it of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery of this
Agreement by the other parties hereto, constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to the Bankruptcy and Equity Exception.

(b)          Neither the execution and delivery of this Agreement by the
Purchaser nor the consummation by the Purchaser of the transactions contemplated
hereby, nor compliance by the Purchaser with any of the terms or provisions of
this Agreement, will (i) conflict with or violate any provision of the charter
documents of the Purchaser or (ii)(x) violate any Law, judgment, writ or
injunction of any Governmental Entity applicable to the Purchaser or (y) violate
or constitute a default under any of the terms, conditions or provisions of any
Contract to which the Purchaser is a party.

Section 5.3        Governmental Approvals. No consents or approvals of, or
filings, declarations or registrations with, any Governmental Entity are
necessary for the execution and delivery of this Agreement by the Purchaser and
the consummation by the Purchaser of the Transactions, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not reasonably be expected to impair in any
material respect the ability of the Purchaser to perform its obligations
hereunder or prevent or materially delay consummation of the transactions
contemplated hereby.

Section 5.4         Capital Resources. The Purchaser will have on the Closing
Date, sufficient cash and cash equivalents available to pay the Purchase Price,
to pay all related fees and expenses of the Purchaser and the Seller payable by
it in connection with the transactions contemplated hereby, and to fund the
ongoing operations of the Messaging Business.

Section 5.5        Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Purchaser or any of its subsidiaries.

Section 5.6         No Reliance. Purchaser has conducted a thorough review and
analysis of the business, operations, assets, liabilities, results of
operations, financial condition, technology and prospects of the Messaging
Business, to the extent such items have been, as of the date of this Agreement,
posted or otherwise included in the online dataroom maintained by the
MerrillCorp DataSite (the “Dataroom”) or otherwise provided to the Purchaser by
the Seller, and acknowledges that it has been provided adequate access to the
personnel, properties, premises and records of the Messaging Business for such
purpose. Notwithstanding anything contained in this Agreement to the contrary,
the Purchaser acknowledges and agrees that (a) neither the Seller nor any Person
is making any representations or warranties whatsoever, express or implied,
beyond those expressly given by the Seller in Article IV, and (b) the Purchaser
has not been induced by, or relied upon, any representations, warranties or
statements (written or oral), whether express or implied, made by any Person,
that are not expressly set forth in Article IV of this Agreement. Without
limiting the generality of the foregoing, the Purchaser acknowledges that no
representations or warranties are made with

 

 

 



-33-

 

--------------------------------------------------------------------------------

 

respect to any financial information for the Messaging Business other than as
set forth herein, including any projections, forecasts, estimates, budgets or
prospect information that may have been made available to the Purchaser or any
of its representatives.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.1         Conduct of Business by Seller. Between the date of this
Agreement and the Closing Date, unless the Purchaser shall otherwise agree in
writing, the Messaging Business shall be conducted only in the ordinary course
of business. Between the date of this Agreement and the Closing Date, except as
otherwise permitted by or contemplated in this Agreement, without the prior
consent of the Purchaser, neither the Seller nor any of the Messaging
Subsidiaries shall, in connection with the Messaging Business or any of the
Transferred Assets:

(a)          sell, transfer, encumber or otherwise dispose of, or dividend or
distribute to stockholders, any Transferred Assets or any interest therein,
other than Inventory sold or disposed of in the ordinary course of business;

(b)          acquire any corporation, partnership, limited liability company,
other business organization or division thereof or any material amount of
assets;

(c)          incur any indebtedness for borrowed money in excess of $50,000
individually or $200,000 in the aggregate;

(d)          enter into any contract, agreement or arrangement that would be a
Material Contract if entered into prior to the date hereof, other than any such
contracts, agreements or arrangements entered into in the ordinary course of
business (including contracts, agreements or arrangements with customers,
vendors or clients);

(e)          authorize, or make any commitment with respect to, any single
capital expenditure that is in excess of $50,000 or capital expenditures that
are, in the aggregate, in excess of $100,000 for the Messaging Business taken as
a whole;

(f)           not use commercially reasonable efforts to exercise any rights of
renewal with respect to any material Leased Real Property that by its terms
would otherwise expire;

(g)          grant or announce any increase in the salaries, bonuses or other
benefits payable to any Messaging Business Employees (whether in cash, stock or
other equity instruments), other than as required by Law or any existing
Contract or Employee Benefit Plan, pursuant to any plans, programs or agreements
existing on the date hereof and disclosed to the Purchaser or other ordinary
increases not inconsistent with the past practices of the Seller or the
Messaging Subsidiaries, as the case may be;

(h)          (i) sell, license or transfer to any person or entity any IP Rights
of the Messaging Business or enter into any agreement with respect to any IP
Rights of the Messaging Business with any person or entity or with respect to
any intellectual property of any person or entity (unless such agreement is
entered into in the ordinary course of business consistent with past practice),
(ii) buy or license any intellectual property or enter into any agreement with

 

 

 



-34-

 

--------------------------------------------------------------------------------

 

respect to the intellectual property of any person or entity for use in the
Messaging Business (other than in the ordinary course of business consistent
with past practice), or (iii) enter into any agreement with respect to the
development of any intellectual property with a third party in connection with
the Messaging Business;

(i)           enter into or amend any contract pursuant to which any other party
is granted marketing, distribution, development or similar rights of any type or
scope with respect to any products or technology of the Messaging Business
(other than in the ordinary course of business consistent with past practice);

(j)           amend or otherwise modify (or agree to do so), or violate the
terms of, any of the Assigned Contracts;

(k)          commence or settle any litigation related to the Messaging Business
or the Transferred Assets;

(l)           acquire or agree to acquire by merging or consolidating with, or
by purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material, individually or in the aggregate, to the Messaging
Business;

(m)         grant any loans to others or purchase debt securities of others or
amend the terms of any outstanding loan agreement;

(n)          except as previously disclosed to the Purchaser with respect to the
Seller’s healthcare plans, adopt or amend any employee benefit plan, or enter
into any employment contract, pay or agree to pay any special bonus or special
remuneration to any director, employee, consultant or contract worker, or
increase the salaries or wage rates of its employees, consultants or contract
workers, all except pursuant to already existing commitments;

(o)          enter into any strategic alliance or joint marketing arrangement or
agreement with respect to the Messaging Business;

(p)          make any material change in any method of accounting or accounting
practice or policy, except as required by GAAP or Law;

(q)          to the extent it could adversely impact the Purchaser with respect
to a post-Closing taxable period, (i) make or change any election with respect
of Taxes of the Acquired Subsidiaries or the Transferred Assets, (ii) enter into
any closing agreement, (iii) settle any material claim or assessment in respect
of Taxes or (iv) consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes; or

(r)           take, or agree in writing or otherwise to take, any of the actions
described in this Section 6.1, or any other action that would (i) prevent the
Seller from performing or cause the Seller not to perform its covenants
hereunder or (ii) cause or result in the breach of any of the Seller’s
representations and warranties contained herein.

 

 

 



-35-

 

--------------------------------------------------------------------------------

 

 

Section 6.2

Inspection and Access to Information.

(a)          From the date hereof until the Closing Date, upon reasonable
notice, the Seller shall afford the Purchaser and its officers, employees,
agents, accountants, advisors, bankers and other representatives (collectively,
“Representatives”) reasonable access to and the right to conduct inspections,
evaluations and tests of the properties, offices, plants and other facilities,
books and records which are Transferred Assets of the Seller and the Messaging
Subsidiaries relating primarily to the Messaging Business, and shall furnish the
Purchaser with such financial, operating and other data, analysis and
information to the extent relating primarily to the Messaging Business as the
Purchaser may reasonably request and Seller’s supervisory personnel shall be
entitled to observe any activities conducted at the Owned Real Property or the
Leased Real Property and Purchaser shall observe any reasonable regulations
imposed by such personnel for the protection of the Seller’s property or
employees; provided, however, that (i) any such access, observation or
furnishing of information shall be conducted during normal business hours, and
in such a manner as to not unreasonably interfere with the normal operations of
the Seller, the Messaging Subsidiaries and the Messaging Business; and (ii)  the
Seller or the Messaging Business’ personnel shall have the right to supervise
any such access or observation or provision of information. Notwithstanding
anything to the contrary in this Agreement, neither the Seller nor the Messaging
Subsidiaries shall be required to disclose any information to the Purchaser or
its Representatives if such disclosure would (i) jeopardize any attorney-client
or other legal privilege or (ii) contravene any applicable Laws, fiduciary duty
or binding agreement entered into prior to the date hereof.

(b)          For a period of six months following the Closing, the Purchaser and
the Seller shall use commercially reasonable efforts (i) to permit Seller to
make copies of any Shared Corporate Records, (ii) to identify any additional
Shared Corporate Records not reflected on Exhibit 6.2(b) and (iii) if any Shared
Corporate Records are subsequently determined to be separable, to remove such
Shared Corporate Records from the Transferred Assets and the Shared Corporate
Records and ownership thereof shall be returned to the Seller. The Purchaser
hereby agrees to maintain the confidentiality of all Shared Corporate Records
using the same standards of confidentiality it applies to its own corporate
records.

(c)          In order to facilitate the resolution of any claims made against or
incurred by the Seller or the Messaging Subsidiaries, prepare any tax or other
governmental filings and other requirements of the Seller, and in connection
with Section 6.2(b), for a period of seven years after the Closing, the
Purchaser shall (i) retain the books and records (including, without limitation,
the Shared Corporate Records) included in the Transferred Assets relating to
periods prior to the Closing and (ii) upon reasonable notice, as needed, afford
the Seller and its Representatives reasonable access to the properties, offices,
plants and other facilities, books and records (including, without limitation
relating to the Shared Corporate Records) included in the Transferred Assets
relating to periods prior to the Closing Date, and shall furnish the Seller with
such financial, operating and other data, analysis, information and assistance
relating thereto as the Seller may reasonably request (including, without
limitation, as is required to prepare interim and annual accounts and tax
returns and to comply with any statutory or regulatory requirement or respond to
any authority or regulatory body); provided, however, that any such access or
furnishing of information shall be conducted during normal business hours, under
the supervision of the Purchaser’s personnel and in such a manner as to not
unreasonably

 

 

 



-36-

 

--------------------------------------------------------------------------------

 

interfere with the normal operations of the Purchaser and the Seller shall
reimburse the Purchaser for any third-party expenses incurred in connection with
fulfilling such requests.

(d)          In order to facilitate the resolution of any claims made against or
incurred by the Purchaser, for a period of seven years after the Closing, the
Seller shall (i) retain the books and records relating to the Messaging Business
relating to periods prior to the Closing which shall not otherwise have been
delivered to the Purchaser and (ii) upon reasonable notice, as needed, afford
the Purchaser and its Representatives reasonable access to the properties,
offices, plants and other facilities, books and records relating to the
Messaging Business for periods prior to the Closing Date which shall not
otherwise have been delivered to the Purchaser, and shall furnish the Purchaser
with such financial, operating and other data, analysis, information and
assistance relating thereto as the Purchaser may reasonably request (including,
without limitation, as is required to prepare interim and annual accounts and
tax returns and to comply with any statutory or regulatory requirement or
respond to any authority or regulatory body); provided, however, that any such
access or furnishing of information shall be conducted during normal business
hours, under the supervision of the Seller’s personnel and in such a manner as
to not unreasonably interfere with the normal operations of the Seller and
Purchaser shall reimburse Seller for any third-party expenses incurred in
connection with fulfilling such requests.

 

Section 6.3

Employment of Messaging Business Employees and Employee Benefits.

(a)          Hiring of Transferred Employees. Before the Closing Date, the
Purchaser shall offer at-will employment to all of the Messaging Business
Employees, to be effective as of the Effective Time and contingent on the
Closing, upon terms and conditions standard for employees of Purchaser, and at
the geographic locations and base salaries set forth on Schedule 1.1(c). The
Messaging Business Employees who accept such offer and who are not on leave as
of the Closing Date shall be referred to as the “Transferred Employees,”
provided, that, such Messaging Business Employees who are on leave and who
otherwise accept such offer, shall become Transferred Employees as of the date
such Messaging Business Employee begins active employment with Purchaser. As of
the Effective Time, the Seller and the Selling Subsidiaries (collectively, the
“Seller Affiliates”) shall terminate the employment of all Transferred
Employees. Seller hereby agrees to use its commercially reasonable efforts to
assist Purchaser in making offers and hiring any of the Messaging Business
Employees, including providing Purchaser with access to such Messaging Business
Employees during the period from the effective date of this Agreement until
Closing. Seller shall not take, and Seller shall cause each of its Affiliates
not to take, any action that would impede, hinder, interfere or otherwise
compete with Purchaser’s effort to hire or retain any Messaging Business
Employees.

(b)          Employment Agreements; Salary and Benefits. Except as otherwise
provided in this Section 6.3, no employment related liabilities arising through
the Closing Date with respect to any Transferred Employees, any other employees
or any of their respective beneficiaries shall be assigned to or assumed by
Purchaser.

 

(i)

Seller shall pay each Transferred Employee any and all salary, bonus and other
employment benefits due to such Transferred

 

 

 



-37-

 

--------------------------------------------------------------------------------

 

Employee through the Closing Date, including any payments with respect to
severance (except as set forth herein) or prior notice of termination. Seller
shall pay any costs of severance (aggregating the value of all statutorily or
contractually required benefits) which exceed one-half of the Transferred
Employee’s annual base salary for any Transferred Employee who is terminated by
Purchaser on or before the first anniversary of the Messaging Subsidiary
Closing.

 

(ii)

Except for the employment agreements set forth on Schedule 6.3(b)(i) and
provided to Purchaser prior to the date of this Agreement without amendment,
which shall be assumed by the Purchaser (subject to Purchaser’s review and
approval for any such agreements which have not been provided and subject to the
employee who has entered into such employment agreement becoming a Transferred
Employee), the Purchaser shall not assume any employment agreements between the
Transferred Employee and the Seller Affiliates; provided, however, in all cases,
the Purchaser shall assume and honor all severance obligations under any
agreement and the Seller’s severance policy as set forth in the Seller’s
employee handbook and reflected on Schedule 6.3(b)(ii), to any Transferred
Employee, but only to the extent (x such Transferred Employee executes a release
of claims in a form satisfactory to the Purchaser, and (y) the amount of any
severance payment assumed by the Purchaser shall not exceed such Transferred
Employee’s annual base salary on the date of termination, with respect to Bruce
Bales and Sonny Bettis, or one-half of such Transferred Employee’s annual base
salary, with respect to all other Transferred Employees.

(iii)        The Purchaser shall provide the Transferred Employees with the same
benefits in the aggregate as are available to Purchaser’s similarly situated
current employees. The Seller shall cooperate with the Purchaser to assist the
Purchaser in negotiating changes to the employment agreements assumed pursuant
to this Section 6.3(b), as reasonably requested.

 

(iv)

Purchaser shall use its commercially reasonable efforts to assume the benefit
plans listed on Schedule 6.3(b)(iv) in respect of obligations accruing after the
Closing Date for Transferred Employees (or provide equal or greater benefits
under benefit plans adopted by Purchaser), provided that Seller has provided
copies of all documents and related contracts, employee communications,
amendments, and the status of any statutory or contractual obligations or
liabilities relating to such Seller Employee Benefit Plans to Purchaser for
review by Purchaser’s local counsel within two (2) days following the date of
this Agreement; provided, that, notwithstanding anything herein to

 

 

 



-38-

 

--------------------------------------------------------------------------------

 

the contrary, with respect to the United Healthcare Dental Plan (Passive PPO)
and the United Healthcare Choice Plus Plan 076 specified on Schedule 6.3(b)(iv),
the Purchaser shall be obligated to assume and maintain such plans at least
through the end of April 30, 2007; and provided, further, that the Purchaser
shall provide the Seller no less than thirty (30) days prior written notice
before terminating such plans in accordance with the terms hereof. Seller shall
retain all liabilities under the benefit plans listed on Schedule 6.3(b)(iv)
accruing prior to or on the Closing Date for Transferred Employees, and at any
time before, on, or after the Closing Date for any Seller employee who is not a
Transferred Employee.

(c)          Employment Tax Reporting. The Seller Affiliates and the Purchaser
agree that, pursuant to the “Alternative Procedures” provided in Section 5 of
Revenue Procedure 2004-53, with respect to the filing and furnishing of Internal
Revenue Service Forms W-2, W-3 and 941 for the full calendar year in which the
Effective Time occurs, (i) the Seller Affiliates and the Purchaser shall report
on a “predecessor-successor” basis, as set forth therein, (ii) the Seller
Affiliates shall be relieved from furnishing Forms W-2 to any Transferred
Employees, and (iii) the Purchaser shall assume the obligations of the Seller
Affiliates to furnish Forms W-2 to such Transferred Employees and Forms W-2 and
W-3 with respect to Transferred Employees to the Social Security Administration;
provided, the Seller Affiliates shall transfer to the Purchaser all Forms W-4
and W-5 with respect to the Transferred Employees, and such other data relating
to Transferred Employees as shall be necessary for the Purchaser to assume and
satisfy such obligations accurately and in accordance with the law.

(d)          No Third Party Beneficiaries. The provisions of this Section 6.5
pertaining to the employment and employee benefits of the Transferred Employees
are solely for the benefit of the Parties, and no employee or former employee of
the Seller Affiliates or the Purchaser or any other individual associated
therewith shall be regarded for any purpose as a third-party beneficiary of this
Agreement.

(e)          Welfare Benefit Plans.

(i)           Benefits. Except as otherwise provided in (y) in the Transition
Services Agreement and (z) this subsection (e), and without limiting the
generality of subsection (b) hereof, the participation by Transferred Employees
in Welfare Plans maintained and participated in by the Seller Affiliates shall
cease at the Effective Time. The Purchaser shall permit each Transferred
Employee to enroll as of the Effective Time in Welfare Plans that are offered by
the Purchaser to its similarly-situated employees consistent with the terms of
such plans.

(ii)          Responsibility for Group Health Plan Claims. Except as otherwise
provided in subsections (e)(v) and (vi) hereof, commencing as of the Effective
Time, (i) the Seller Affiliates shall be solely responsible for any claims for
Welfare Benefits that are incurred by or with respect to any Transferred

 

 

 



-39-

 

--------------------------------------------------------------------------------

 

Employee and his or her covered dependents at or before the Effective Time; and
(ii) the Purchaser shall be solely responsible for any such claims for Welfare
Benefits that are incurred by or with respect to any Transferred Employee and
his or her covered dependents after the Effective Time. For purposes of the
foregoing, a medical, dental or vision claim shall be considered incurred when
the services are rendered or the supplies or medications are provided, and not
when the condition arose.

(iii)         Service and Payment Credit. With respect to the coverage of the
Transferred Employees under the Purchaser’s Welfare Plans, (i) each such
employee’s credited service with the Seller Affiliates shall be credited against
any waiting period applicable to eligibility for enrollment of new employees
under the Purchaser’s Welfare Plans; and (ii) limitations on benefits due to
pre-existing conditions under any type of Welfare Benefit shall be waived for
any Transferred Employee enrolled in a similar type of Welfare Benefit under the
Seller Affiliates’ Welfare Plans immediately before the Effective Time.

 

 

(iv)

COBRA Responsibility. Beginning as of the Effective Time, the Purchaser shall be
responsible for providing the notices and making available the health care
continuation coverage, all as required by the COBRA Continuation Coverage
requirements, for all of the Transferred Employees and their respective covered
dependents, whose qualifying events (as defined in Code Section 4980B) occur on
or after the Effective Time. The Purchaser acknowledges that the United
Healthcare Choice Plus Plan 076 specified in Section 6.3(b)(iv) shall provide
COBRA Continuation Coverage for former employees of the Messaging Business for
so long as such plan is maintained by the Purchaser pursuant to Section
6.3(b)(iv).

 

(v)          Disability Benefits. Notwithstanding anything herein to the
contrary, if any Transferred Employee becomes disabled (within the meaning of
the applicable short-term and/or long-term disability plan of the Purchaser)
after the Effective Time, any short-term and/or long-term disability salary
continuation income benefits relating to such disability shall be paid under and
subject to the terms of Purchaser’s disability plans and, beginning as of the
Effective Time, shall be the sole responsibility of the Purchaser.

(vi)         Vacation Pay. From and after the Effective Time, (i) the Purchaser
shall assume and honor all vacation days, sick leave days, and paid time off
days of the Transferred Employees that accrued prior to the Effective Time and
shall not take any action that results in a forfeiture of any such time off in
violation of any applicable state law, and (ii) the Purchaser’s vacation pay
policy, sick leave policy and paid time off policy will apply to each
Transferred Employee and will take into account service with the Seller
Affiliates as provided in subsection (h) hereof. If any Transferred Employee who
is legally entitled to immediate payment of such vacation days, sick leave days
or paid

 

 

 



-40-

 

--------------------------------------------------------------------------------

 

time off days requests a payment for such accrued days, the Purchaser shall make
all necessary payments in respect thereof to such Transferred Employee.

(vii)       Spending Accounts. The Seller Affiliates and the Purchaser shall
take all actions necessary or appropriate (in accordance with applicable tax
rules and guidance) so that, effective as of the Effective Time, (i) the account
balances (whether positive or negative) (the “Transferred Account Balances”)
under the Seller Affiliates’ health and dependent care flexible spending account
plans (the “FSAs”) of the Transferred Employees who are participants in the
Seller Affiliates’ FSAs (the “Covered Employees”) shall be transferred to one or
more comparable plans of the Purchaser; (ii) the elections, contribution levels
and coverage levels of the Covered Employees shall apply under the Purchaser’s
FSAs in the same manner as under the Seller Affiliates’ FSAs; and (iii) the
Covered Employees shall be reimbursed from the Purchaser’s FSAs for claims (A)
incurred at any time during the plan year of the Seller Affiliates’ FSAs in
which the Effective Time occurs, and (B) submitted to the Purchaser’s FSAs from
and after the Effective Time, substantially on the same basis, terms and
conditions as under the Seller Affiliates’ FSAs.

 

(f)          Qualified Retirement Plans.

(i)           401(k) Plans. As of the Effective Time, the Transferred Employees
shall become eligible to participate in the Purchaser’s 401(k) plan subject to
such plan’s terms. If a Transferred Employee has sufficient service (taking into
account service credited pursuant to this subsection and subsection (h) hereof)
under the Purchaser’s 401(k) plan, such Transferred Employee shall be allowed to
enter active participation in the Purchaser’s 401(k) plan as soon as
administratively feasible following the Effective Time. Service credited to a
Transferred Employee under the Seller Affiliates’ 401(k) plan as of the
Effective Time shall be credited to such Transferred Employee under the
Purchaser’s 401(k) plan for purposes of eligibility and vesting.

(ii)          Rollovers. As soon as practicable following the Effective Time,
the Seller Affiliates shall cause the vested account balances of all Transferred
Employees in the Seller Affiliates’ 401(k) plan to be eligible to be distributed
in accordance with terms of said plan (treating the Transferred Employees as
having severed from employment within the meaning of said plan), and the
Purchaser shall permit Transferred Employees who are participants in said plan
and who are employed by the Purchaser following the Effective Time to rollover
such distributions (including any outstanding participant loans) into the
Purchaser’s 401(k) plan subject to such plan’s terms.

(g)          Workers’ Compensation. Beginning at the Effective Time, all
Transferred Employees shall be eligible for coverage under the Purchaser’s
workers’ compensation insurance, and the Purchaser shall be liable for all
workers’ compensation claims of the Transferred Employees, other than those for
which the Seller Affiliates retain responsibility. The Seller Affiliates shall
remain responsible and retain liability

 

 

 



-41-

 

--------------------------------------------------------------------------------

 

for workers’ compensation claims and all other claims relating to occupational
illnesses and injuries that are both incurred before the Effective Time and
reported within 30 days after the Effective Time.

(h)          WARN Act. The Purchaser agrees to provide any required notice under
the Worker Adjustment Retraining and Notification Act of 1988 (the “WARN Act”)
and any similar state or non-U.S. statute, and otherwise to comply with any such
statute with respect to any “plant closing” or “mass layoff” (as defined in the
WARN Act) or group termination or similar event affecting Messaging Business
Employees and occurring after the Effective Time. The Seller agrees to provide
any required notice under the WARN Act, and any similar state or non-U.S.
statute, and otherwise to comply with any such statute with respect to any
“plant closing” or “mass layoff” (as defined in the WARN Act) or group
termination or similar event affecting Messaging Business Employees and
occurring at or before the Effective Time.

Section 6.4         Public Announcements. Subject to its legal obligations
(including requirements of stock exchanges and other similar regulatory bodies),
each Party shall consult with the other Parties with respect to the timing and
content of all announcements regarding this Agreement or the transactions
contemplated hereby and shall use reasonable efforts to agree upon the text of
any such announcement prior to its release.

Section 6.5        Insurance Policies. The Purchaser acknowledges and agrees
that the insurance policies referred to in Section 4.8 hereof will cease to have
effect upon the Closing and accordingly that it is the responsibility of the
Purchaser to effect new insurance for the benefit of the Messaging Business with
effect from the Closing Date.

Section 6.6        Transition Period Activities. The Purchaser and the Seller
agree that during the Term (as defined in the Transition Services Agreement),
each Party will perform those transition services as set forth in the Transition
Services Agreement.

 

Section 6.7

Consents; Further Assurances.

(a)          Each of the Parties shall use all commercially reasonable efforts
to take, or cause to be taken, all appropriate action to do, or cause to be
done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement as promptly as practicable, including to (i) obtain from Governmental
Authorities and other Persons all consents, approvals, authorizations,
qualifications and orders as are required as a condition to the consummation of
the transactions contemplated by this Agreement pursuant to Article VII and (ii)
promptly make all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement required under any applicable Law

(b)          From time to time, as and when requested by any party, the other
parties shall execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as such other party may reasonably deem necessary or
desirable to consummate the transactions contemplated hereby, including without
limitation, the Seller shall assist the Purchaser in

 

 

 



-42-

 

--------------------------------------------------------------------------------

 

obtaining any Licenses required with respect to the Messaging Business or the
Transferred Assets that are not transferable.

(c)          Seller shall use its commercially reasonable efforts to deliver all
notices and to obtain all consents required under the Material Contracts, and,
to the extent reasonably requested by the Purchaser, other Assigned Contracts
specifically identified by the Purchaser, for the consummation of the
transactions contemplated by the Agreement and the Transaction Documents. With
respect to each Assigned Contract that requires third-party consent for
assignment that has not been obtained by the Seller as of Closing Date, the
Seller and the Purchaser shall each use reasonable efforts for a reasonable
period of time following the Closing Date to provide that the Purchaser receives
the benefits under such Assigned Contract and performs or satisfies the
corresponding obligations relating to the enjoyment of such benefits to the
extent the Purchaser would have been responsible for such obligations if such
consent had been obtained.

 

Section 6.8

Use of Glenayre Names.

(a)          Notwithstanding anything herein to the contrary, the Parent is
hereby granted a license commencing on the Closing Date to the use of the
“Glenayre” name for its corporate purposes, including for use in its corporate
name, until the earliest to occur of (i) the Parent’s stockholders approving a
name change to no longer include the “Glenayre” name and the Parent finalizing
all documentation to memorialize such name change and (ii) the Parent otherwise
ceasing use of the “Glenayre” name for its corporate purposes. Seller shall
cause the Parent to provide an agreement at Closing to, on or before the second
annual meeting of the stockholders of the Parent following the Closing Date,
seek the approval of it stockholders to change its name to no longer include the
name “Glenayre,” unless prior to such time, the Parent otherwise ceases use of
the “Glenayre” name for its corporate purposes. Until such time as the Parent
has ceased use of the “Glenayre” name for its corporate purposes, Purchaser
shall not use the name “Glenayre Technologies” in any manner.

(b)          Notwithstanding anything herein to the contrary, the Seller and the
Selling Subsidiaries are hereby granted a perpetual license commencing on the
Closing Date to the use of the “Glenayre” name for corporate purposes, including
for use in their corporate name, provided, that, as soon as reasonably
practicable, but in no event later than forty five (45) days following the
Closing Date, the Seller shall, and shall cause the Selling Subsidiaries to, no
longer use the name “Glenayre Messaging” in any manner.

Section 6.9        Transfer Taxes. The Seller and the Purchaser shall each be
responsible for fifty percent (50%) all sales, use, value added, documentary,
stamp, gross receipts, registration, transfer, conveyance, excise, recording,
license, and other similar taxes and fees arising out of or in connection with
or attributable to the transactions contemplated hereby. The party required by
law to pay (the “Paying Party”) any Transfer Tax shall timely remit such
Transfer Taxes. To the extent such payment exceeds the obligation of the Paying
Party hereunder, the Paying Party shall provide the other party (the “Non-Paying
Party”) with proof of payment, and within ten (10) days of receipt of such proof
of payment, the Non-Paying Party shall reimburse the Paying Party for the
Non-Paying Party’s share of such Transfer Taxes.

 

 

 



-43-

 

--------------------------------------------------------------------------------

 

Section 6.10      Guarantees. The Purchaser shall use its commercially
reasonable efforts (which shall not include agreeing to any modifications of the
terms of the underlying obligations) to cause itself or one or more of its
affiliates to be substituted in all respects for the Seller and any of its
Affiliates, effective as of the Closing, in respect of all obligations of Seller
and any such Affiliates under each of the guarantees, indemnities, surety bonds,
letters of credit and letters of comfort obtained by the Seller or any such
Affiliates for the benefit of the Messaging Business set forth on Schedule 6.10
(the “Guarantees”). If the Purchaser is unable to effect such a substitution
with respect to any such Guarantee after using its commercially reasonable
efforts to do so, then the Purchaser shall obtain letters of credit, on terms
and from financial institutions satisfactory to the Seller, with respect to the
obligations covered by each of the Guarantees for which the Purchaser does not
effect such substitution.

Section 6.11      Insurance. In respect of (a) any outstanding insurance claim
or (b) any occurrence prior to Closing that gives rise to an insurance claim, in
either case, relating to a Transferred Asset or Assumed Liability made under any
contracts of insurance in respect of the Messaging Business prior to Closing,
the Purchaser shall deal exclusively with the Seller nominated insurance manager
in respect of all matters relating to such claim or occurrence and the Seller
agrees that any amount received from such insurers after Closing in respect of
such claim or occurrence shall be paid promptly to the Purchaser.

Section 6.12      Exclusivity. From the date hereof until the earlier of the
termination of this Agreement pursuant to Section 9.1 and the Closing Date,
Seller will not permit or cause any of their respective officers, directors,
employees, investment bankers, attorneys, affiliates, accountants or other
agents (collectively, the “Seller Representatives”) to, directly or indirectly:
(a) initiate, solicit, seek, encourage knowingly, entertain, support or take any
action to facilitate any inquiries or the making of any offer or proposal that
constitutes or is reasonably likely to lead to any proposal or offer relating to
the Messaging Business (i) for a merger, share exchange, consolidation or other
business combination concerning Seller or any Messaging Subsidiary, (ii)  to the
Seller to acquire in any manner, directly or indirectly, any material part of
the Transferred Assets or any equity securities of Seller or any Messaging
Subsidiary, or (iii)  with respect to any other transaction similar to any of
the foregoing relating to the Messaging Business, (b) engage in negotiations or
discussions with, or provide any information or data concerning Seller or any
Messaging Subsidiary and relating to the Messaging Business to, any person
(other than Purchaser or any of its affiliates or representatives) relating to
any such transaction, whether made before or after the date of this Agreement,
or (c) enter into any letter of intent, agreement in principle, acquisition
agreement or any other agreement with respect to any such transaction. From the
date hereof until the earlier of the termination of this Agreement pursuant to
Section 9.1 and the Closing Date, Seller shall notify Purchaser as promptly as
practicable, and in any event not later than the next day, of any inquiries,
expressions of interest, requests for information or access to property, books
or records, proposals or offers received by Seller, its officers or its
directors or, to the best of its knowledge, any other Seller Representatives,
from any person that informs Seller that it is considering making, or has made,
a proposal relating to a transaction described above indicating, in connection
with such notice, the name of the person who made such inquiries, expressions of
interest, requests, proposals or offers and the material terms and conditions of
any proposals or offers, and thereafter shall keep Purchaser informed, on a
current basis, of any changes in the status and content of any such proposals or
offers. Seller agrees that it will take

 

 

 



-44-

 

--------------------------------------------------------------------------------

 

the necessary steps to promptly inform the Seller Representatives of the
obligations undertaken in this Section 6.12.

Section 6.13      Title Policy and Property Closing Costs. At the Closing, the
Seller, at the shared cost (equally) of the Seller and the Purchaser, shall
deliver to the Purchaser an ALTA Owner’s current form of policy of title
insurance (without mechanic’s lien or survey exceptions), (i) issued by a title
insurer reasonably acceptable to the Purchaser, (ii) insuring the Purchaser in
the amount allocated as the value of the Owned Real Property, that all fee
simple title to the Owned Real Property is owned by the Purchaser, free and
clear of all Liens and encumbrances, other than the Permitted Liens, and (ii)
containing such endorsements for additional coverage as the Purchaser shall
reasonably request (and the Purchaser shall be responsible for the cost of any
such endorsements). All other closing costs, escrow fees and recording fees
shall be shared equally by the Seller and the Purchaser.

Section 6.14      Prorations. At the Closing, property taxes and assessments,
utilities, rents, and all other costs of operating the Owned Real Property and
the Leased Real Property shall be prorated between the parties as of the
Effective Time based on the best available information available to the parties.
If any such proration is based on an estimate, the actual proration shall be
recalculated when the information on the actual costs become available and,
thereupon, the underpaying party shall pay to the overpaying party such sum as
are required to conform the total payment for each prorated item to the actual
payments for each prorated item not later than ten (10) days following written
demand for such payment.

Section 6.15      Messaging Subsidiary Determination Period. Notwithstanding
anything in this Agreement to the contrary, the consummation of the transactions
contemplated by this Agreement with respect to the Messaging Subsidiaries shall
occur at a closing immediately following the expiration of the Messaging
Subsidiary Determination Period (as defined below) (the “Messaging Subsidiary
Closing”) and all provisions of this Agreement with respect to the Messaging
Business Employees of the Messaging Subsidiaries and the transfer of the
Messaging Business and Transferred Assets of the Messaging Subsidiaries shall be
qualified by reference to and governed by this Section 6.15. For the avoidance
of doubt, Transferred Assets and Assumed Liabilities held by or related to the
Messaging Subsidiaries, shall be transferred or assumed only as of the Messaging
Subsidiary Closing and for all such purposes hereunder, the Closing Date with
respect to such transfer or assumption shall be the date of the Messaging
Subsidiary Closing.

(a)          The Parties hereby agree that no later than three (3) months
following the Closing Date (as defined without reference to this Section 6.15)
(the “Messaging Subsidiary Determination Period”), the Seller shall cause the
Messaging Subsidiaries to sell, assign, transfer and deliver to the Purchaser,
and the Purchaser shall purchase and acquire from the Selling Subsidiaries, all
right, title and interest of the Selling Subsidiaries in and to all of the
Transferred Assets of the Messaging Subsidiaries, free and clear of all Liens,
other than Permitted Liens, and the Purchaser shall assume all of the Assumed
Liabilities of the Messaging Subsidiaries in accordance with the terms and
conditions set forth in this Agreement and pursuant to documentation
satisfactory to the Seller and the Purchaser (and such Messaging Subsidiaries
shall be considered Selling Subsidiaries for all purposes of this Agreement);
provided, that, if during the Messaging Subsidiary Determination Period, the
Parties mutually

 

 

 



-45-

 

--------------------------------------------------------------------------------

 

agree to effectuate the purchase and sale of the Messaging Business of one or
more of the Messaging Subsidiaries as a transfer of the capital stock or other
equity interests owned by the Seller of such Messaging Subsidiary, the Parties
shall execute and deliver documentation satisfactory to the Seller and the
Purchaser necessary to effectuate such transfer in accordance with the terms and
conditions set forth in this Agreement with such modifications as are customary
in stock sale transactions (and such Messaging Subsidiaries shall be considered
Acquired Subsidiaries for all purposes of this Agreement). Notwithstanding the
foregoing, the obligations of the Purchaser to consummate the transactions
contemplated at the Messaging Subsidiary Closing shall be subject to the
fulfillment, at or prior to the Messaging Subsidiary Closing, of the conditions
set forth in Section 7.1 and Sections 7.3(a) (only with respect to the Messaging
Subsidiaries and provided that no certificate shall be required), (b) (provided
that no certificate shall be required) and (d) as to Sections 8.2(b), (c) and
(f).

(b)          During the Messaging Subsidiary Determination Period, upon the
request of the Purchaser, the Seller shall use reasonable best efforts to cause
the Messaging Subsidiaries to provide the Purchaser with such services as are
currently provided by the Messaging Subsidiaries in connection with the
Messaging Business (together with any services provided pursuant to subsection
(c) below, the “Messaging Business Services”); provided, that, the Messaging
Subsidiaries shall not take any action without the prior consent of the
Purchaser during the Messaging Subsidiary Determination Period that would be
prohibited by Section 6.1 or that would cause a breach of the representations
and warranties set forth in Section 4.5, 4.6, 4.10, 4.14, 4.15 or 4.16; and
provided, further, that this Section 6.15 shall not prevent the Seller from
funding the Messaging Subsidiaries consistent with past practices. As
consideration for the provision of such Messaging Business Services, the
Purchaser agrees to reimburse the Seller and the Messaging Subsidiaries for all
costs and expenses paid in connection with the operations of the Messaging
Subsidiaries in the provision of the Messaging Business Services during the
Messaging Subsidiary Determination Period (the “Subsidiary Pass Through Costs”),
including without limitation, all salaries and uninsured benefits of all of the
Messaging Business Employees of each of the Messaging Subsidiaries, all lease
payment and other obligations with respect to the Leased Real Property and
personal property of the Messaging Subsidiaries, all payroll, VAT, income or
sales tax obligations paid or accrued and directly attributable to the Messaging
Business Services provided during the Messaging Subsidiary Determination Period,
and excluding, for the avoidance of doubt, any Taxes, costs, expenses or other
liabilities that are Excluded Liabilities as of the Closing Date (as defined
without reference to this Section 6.15); provided, however, that the amount of
Subsidiary Pass Through Costs for any month shall not, without the written
consent of the Purchaser, exceed 110% of the greater of the (i) average monthly
amount of the costs and expenses included in the Subsidiary Pass Through Costs
for the 12 month period ending the last full month immediately preceding the
date of this Agreement or (ii) the costs and expenses included in the Subsidiary
Pass Through Costs for the same month in the prior year; and provided, further,
that the aforementioned cap shall not apply to (y) additional services requested
by the Purchaser pursuant to subsections (c) or (e) below, including, without
limitation, increased trade show or travel expenses, and (z) normal variable
fluctuations tied to revenue, such as commissions. For the avoidance of doubt,
the Parties agree that all Subsidiary Pass Through Costs incurred by the
Messaging Subsidiaries during the Messaging Subsidiary Determination Period
shall become Assumed Liabilities as of the Messaging Subsidiary Closing and
shall be subject to the provisions of Section 3.4(e). To the extent any
Messaging Business Employee of any of the

 

 

 



-46-

 

--------------------------------------------------------------------------------

 

Messaging Subsidiaries performs any such Messaging Business Services as set
forth in this Section 6.15(b), the Seller and the Purchaser acknowledge that all
such employees are employees of such Messaging Subsidiary and not of the
Purchaser. Notwithstanding the foregoing, Seller hereby agrees to use its
commercially reasonable efforts to secure the consent for the assignment to
Purchaser at the Messaging Subsidiary Closing of each lease agreement for all
Leased Real Property of the Messaging Subsidiaries; provided, however, that any
costs and expenses shall not be included in Subsidiary Pass Through Costs
pursuant to this Section 6.15(b), and any such actions taken by the Messaging
Subsidiaries or Seller shall not be considered additional services for purposes
of Section 6.15(c).  If Purchaser is required to pay any amounts to any landlord
as a result of the consent to any such assignment of lease, any such amount
shall be offset against, and shall reduce, the amount of any Subsidiary Pass
Through Costs then due and payable.

(c)          The Purchaser may request additional services to be performed by
the Messaging Subsidiaries other than in the ordinary course or that would be
prohibited by Section 6.1 by submitting, from time to time, a request for
services (a “Request for Services”) delivered via email or facsimile to such
Messaging Subsidiary, substantially in the form of Exhibit 6.15(c). Each such
Request for Services shall include a reasonably detailed description of the
specific Messaging Business Services to be performed and, to be effective, shall
be signed by both the Purchaser and the applicable Messaging Subsidiary;
provided, however, that if a Request for Services is delivered via email, such
request need not be signed and shall be deemed effective upon the Purchaser’s
receipt of an email response from such Messaging Subsidiary accepting such
request. A Request for Services need not be performed if (i) it is not within
the scope of Messaging Business Services that were conducted by such Messaging
Subsidiary prior to the Closing Date (as defined without reference to this
Section 6.15); (ii) if such Messaging Subsidiary does not have the required
information or expertise to provide such service or (iii) if the Seller
reasonably believes it will create a liability that would not be an Assumed
Liability, or creates a cost that would not be reimbursable pursuant to Section
6.15(b). If a Messaging Subsidiary received a Request for Services that it
reasonably determines will not need to be performed for the reasons set forth in
the immediately preceding sentence, such Messaging Subsidiary shall promptly
deliver a notice to the Purchaser specifying in detail the reasons therefore.

(d)          Within thirty (30) days of the end of each calendar month during
the Messaging Subsidiary Determination Period and on or prior to the date of the
Messaging Subsidiary Closing, the Seller shall send to the Purchaser an invoice
setting forth in reasonable detail the Subsidiary Pass Through Costs for such
period. The Purchaser shall pay the Seller or the applicable Messaging
Subsidiary (as specified in the invoice) the total amount shown to be due on any
such invoice as promptly as practicable, and in no event later than ten (10)
days following receipt of such invoice, provided, that, any outstanding
compensation due to the Seller or any of the Messaging Subsidiaries shall be
paid by the Seller on or prior to the date of the Messaging Subsidiary Closing.
The Purchaser shall have the right to ask for supporting documentation and
otherwise require reasonable support for the Subsidiary Pass Through Costs set
forth in any invoice. Should the Purchaser in good faith dispute any portion of
an invoice, the Purchaser shall pay the undisputed portion within the time
period provided above and, within the same time, advise the Seller and the
applicable Messaging Subsidiary in writing of the disputed portion. The parties
shall use all reasonable efforts to resolve any dispute at the

 

 

 



-47-

 

--------------------------------------------------------------------------------

 

operational level. If such dispute cannot be resolved at the operational level
within a period of 15 days, then such dispute shall be resolved pursuant to the
dispute resolution procedures set forth in Section 3.4(c).

(e)          The relationship between the Parties under this Section 6.15 is
that of independent contractors. Nothing contained in this Agreement or
otherwise shall be construed to constitute or create a partnership, agency
relationship or joint venture between the Parties. No Party has the power or
authority to act on behalf of any other Party, except as expressly set forth in
this Agreement, or as authorized in writing by the other Party. On or before the
Closing Date (as such term is defined without any consideration of this Section
6.15), each Messaging Subsidiary shall, upon the reasonable request of
Purchaser, execute and deliver to Purchaser a confidentiality agreement
containing terms substantially similar to those included in the Transition
Services Agreement, and will accept and acknowledge in writing the terms and
conditions of this Section 6.15. In addition, any Messaging Subsidiary that
performs any product development services or otherwise modifies or creates IP
Rights or Technology for Purchaser during the Messaging Subsidiary Determination
Period shall, upon the reasonable request of Purchaser, execute and deliver to
Purchaser an agreement that clarifies that all IP Rights or Technology that are
developed in connection with the performance of the Messaging Business Services
shall be owned by Purchaser.

(f)           Subject to this Section 6.15(f) and Section 6.15(g), the Parties
agree to comply with all aspects of Section 6.3 with respect to all Messaging
Business Employees of each of the Messaging Subsidiaries by replacing all
references to the Closing, Closing Date and Effective Time with the date of the
Messaging Subsidiary Closing (at 12:01 a.m. EST for purposes of the Effective
Time). The Parties shall comply with all Laws of all Governmental Entities
having jurisdiction over the Messaging Subsidiaries in the performance of their
obligations pursuant to this Section 6.15 and Section 6.3, including without
limitation, with the Acquired Rights Directive of the European Union and any
legislation promulgated to implement such directive, and any other similar
business transfer laws related to the transfer of employees related to the sale
or acquisition of a business in countries outside of the United States.

(g)          The Purchaser shall indemnify and hold the Seller and the Messaging
Subsidiaries harmless with respect to any Pre or Post-Messaging Subsidiary
Closing Termination Liability in connection with the termination or transfer of
employment or engagement of, in each case, after the Closing Date (as defined
without reference to this Section 6.15), all of the Messaging Business Employees
of the Messaging Subsidiaries. For purposes of this Section 6.15, “Pre or
Post-Messaging Subsidiary Closing Termination Liability” shall mean all
liabilities, costs, claims, damages and expenses incurred by any Messaging
Subsidiary or the Purchaser following the Closing Date (as defined without
reference to this Section 6.15) but either before or after the date of the
Messaging Subsidiary Closing with respect to such terminated employees including
without limitation, severance, required termination payments, damages for unfair
dismissal claims, outplacement, vacation pay, salary, commissions and benefits
for periods before and after the Messaging Subsidiary Closing, claims of
wrongful termination, age, race or sex discrimination or the like, fines and
penalties assessed by any governmental authority, net of any tax benefit;
provided, however, that the “Pre or Post-Messaging Subsidiary Closing
Termination Liability” shall not include

 

 

 



-48-

 

--------------------------------------------------------------------------------

 

any severance obligations in excess of the severance obligations of Purchaser
with respect to Transferred Employees pursuant to Section 6.3(b); provided
further, however, that the “Pre or Post-Messaging Subsidiary Closing Termination
Liability” shall not include any actions, suits, proceedings or claims, whether
for claims of wrongful termination, age, race or sex discrimination or the like,
and any fines and penalties assessed by any governmental authority, if and to
the extent arising out of or related to actions taken by employees of the
Messaging Subsidiaries, Seller, or any Affiliate thereof without the prior
consent of or written direction from the Purchaser.

Section 6.16      IPU Joinder and Guaranty. Upon receipt by IPU of the requisite
approval by its shareholders for the consummation of the transactions
contemplated by this Agreement, without any further action on the part of IPU or
any of the Parties hereto, IPU shall automatically become a full party to this
Agreement, shall thereafter fully and irrevocably guaranty all of the
Purchaser’s obligations pursuant to this Agreement, the Transaction Documents
and the transactions contemplated hereby and thereby and shall be deemed a
“Purchaser” for purposes of all such obligations. As promptly as practicable,
and in no event later than 9:00 a.m. (EST) on the day following receipt of such
shareholder approval, IPU agrees to provide written notice to the Seller of the
receipt of such shareholder approval.

ARTICLE VII.

CLOSING CONDITIONS

Section 7.1        General Conditions. The respective obligations of the
Purchaser and the Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions, any of which may, to the extent permitted by
applicable Law, be waived in writing by either Party in its sole discretion
(provided that such waiver shall only be effective as to the obligations of such
Party):

(a)          No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) that
is then in effect and that enjoins, restrains, makes illegal or otherwise
prohibits the consummation of the transactions contemplated by this Agreement.

(b)          All material consents of, or registrations, declarations or filings
with, any Governmental Authority legally required for the consummation of the
transactions contemplated by this Agreement shall have been obtained or filed.

Section 7.2         Conditions to Obligations of the Seller. The obligations of
the Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by the Seller in its
sole discretion:

(a)          The Purchaser shall have performed all obligations and agreements
and complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing. The Seller shall
have received from the

 

 

 



-49-

 

--------------------------------------------------------------------------------

 

Purchaser a certificate to the effect set forth in the preceding sentence,
signed by a duly authorized officer thereof.

(b)          The Purchaser shall have delivered, or caused to be delivered, to
the Seller the documents listed in Section 8.3 hereto.

Section 7.3         Conditions to Obligations of the Purchaser. The obligations
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by the Purchaser in
its sole discretion:

(a)          The representations and warranties of Seller set forth in this
Agreement (i) which are qualified by a “Material Adverse Effect” qualification
shall be true and correct in all respects as so qualified at and as of the date
of this Agreement and at and as of the Closing Date as though made at and as of
the Closing Date and (ii) which are not qualified by a “Material Adverse Effect”
qualification shall be true and correct at and as of the date of this Agreement
and at and as of the Closing Date as though made at and as of the Closing Date,
except for such failures to be true and correct as would not have, in the
aggregate, a Material Adverse Effect; provided, however, that with respect to
clauses (i) and (ii) hereof, representations and warranties that are made as of
a particular date or period shall be true and correct (in the manner set forth
in clauses (i) or (ii), as applicable) only as of such date or period, and the
Purchaser shall have received from the Seller a certificate to the effect set
forth in the preceding sentence, signed by a duly authorized officer thereof;
and further provided, however, that with respect to any failure of any such
representations or warranties to meet the requirements set forth above based on
information known to the Purchaser not promptly disclosed to the Seller prior to
the date of Closing, if such failure is curable, the Seller shall have a period
of fifteen days (15) days in order to cure any such failure of such
representation or warranty and the Closing shall be delayed during the pendancy
of such cure period; provided, further, that only one cure period will be
granted to the Seller so long as the Purchaser provides one notice to Seller
which includes all of such failures then known to Purchaser.

(b)          The Seller shall have performed all obligations and agreements and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing. The Purchaser shall
have received from the Seller a certificate to the effect set forth in the
preceding sentence, signed by a duly authorized officer thereof.

(c)          All of the Consents identified as being required for Closing and
set forth on Schedule 7.3(c) shall have been obtained.

(d)          The Seller shall have delivered, or caused to be delivered, to the
Purchaser the documents listed in Section 8.2 hereto.

ARTICLE VIII.

CLOSING

 

 

 



-50-

 

--------------------------------------------------------------------------------

 

Section 8.1         Closing. Subject to the satisfaction or waiver of the
conditions set forth in Article VII, the closing (the “Closing”) shall occur on
December 27, 2006 or such other date as the Parties may agree (the “Closing
Date”). The Closing shall take place at the offices of Paul, Hastings, Janofsky
& Walker LLP, 600 Peachtree Street, NE, Suite 2400, Atlanta, Georgia 30308, or
at such other place as the Parties may agree.

Section 8.2         Seller Closing Deliveries. At the Closing, the Seller shall
deliver to the Purchaser the following:

(a)          a certificate executed by a duly authorized officer of the Seller
as to compliance with the conditions set forth in Sections 7.3(a) and (b)
hereof;

(b)          a duly executed bill of sale in form and substance satisfactory to
the Parties (the “Bill of Sale”);

(c)          a duly executed assumption agreement in form and substance
satisfactory to the Parties(the “Assumption Agreement”);

(d)          a duly executed and acknowledged limited warranty deed for the
Owned Real Property in form and substance satisfactory to the Parties (the “Real
Property Deed”)

(e)          a FIRPTA certificate in statutory form and such other documents as
the title insurer may reasonably require in connection with the conveyance of
the Owned Real Property or the issuance of the title policy therefor.

(f)           such other documents of transfer or assignment, including
assignments for all registered Patents, Trademarks, Copyrights and Internet
domain names that constitute Transferred Assets, as are reasonably requested by
Purchaser (collectively with the Bill of Sale, the Assumption Agreement, the
Real Property Deed and any other agreement or document delivered pursuant to
this Agreement, the “Transaction Documents”);

(g)          an opinion of Paul, Hastings, Janofsky & Walker LLP, counsel to the
Seller, dated as of the Closing Date, in substantially the form attached hereto
as Exhibit 8.2(g);

(h)          an opinion of Colorado counsel to the Seller, dated as of the
Closing Date in form and substance satisfactory to the Parties;

(i)           satisfactory payoff letters (the “Payoff Letters”) evidencing that
the Closing Date Indebtedness, if any, shall be repaid in full by disbursement
of a portion of the Purchase Price;

(j)           a duly executed transition services agreement substantially in the
form of Exhibit 8.2(i) (the “Transition Services Agreement”); and

(k)          duly executed patent license agreements substantially in the form
of Exhibit 8.2(j) (the “Patent License Agreements”).

 

 

 



-51-

 

--------------------------------------------------------------------------------

 

Section 8.3         Purchaser Closing Deliveries. On the Closing, the Purchaser
shall have delivered, or caused to be delivered, to the Seller the following:

(a)          the portion of the Purchase Price to be paid at Closing pursuant to
Section 3.3(a)(ii), paid and delivered in accordance with such Section;

(b)          a certificate of an authorized officer as to compliance with the
conditions set forth in Section 7.2(a);

(c)          a duly executed Assumption Agreement;

(d)          a duly executed Transition Services Agreement;

(e)          duly executed Patent License Agreements; and

(f)           all other documents required to be entered into or delivered by
the Purchaser at or prior to the Closing pursuant hereto.

ARTICLE IX.

TERMINATION

Section 9.1        Termination. This Agreement may be terminated at any time
prior to the Closing:

(a)          by mutual written consent of the Purchaser and the Seller;

(b)          (i) by the Seller, if the Purchaser breaches or fails to perform in
any respect any of its covenants contained in this Agreement and such breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 7.2, (B) cannot be or has not been cured within 15 days following
delivery of written notice of such breach or failure to perform and (C) has not
been waived by the Seller or (ii) by the Purchaser, if the Seller breaches or
fails to perform in any respect any of its covenants contained in this Agreement
and such breach or failure to perform (x) would give rise to the failure of a
condition set forth in Section 7.3, (y) cannot be or has not been cured within
15 days following delivery of written notice of such breach or failure to
perform and (z) has not been waived by the Purchaser;

(c)          by either the Seller or the Purchaser if the Closing shall not have
occurred by January 16, 2007 (the “Termination Date”); provided, that the right
to terminate this Agreement under this Section 9.1(c) shall not be available if
the failure of the party so requesting termination to fulfill any obligation
under this Agreement shall have been the cause of the failure of the Closing to
occur on or prior to such date; or

(d)          by either the Seller or the Purchaser in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; provided, that the party so
requesting termination shall have complied with Section 6.7(a).

 

 

 



-52-

 

--------------------------------------------------------------------------------

 

The Party seeking to terminate this Agreement pursuant to this Section 9.1
(other than Section 9.1(a)) shall give prompt written notice of such termination
to the other Party.

ARTICLE X.

INDEMNIFICATION

Section 10.1      Survival of Representations, Warranties. The representations
and warranties of the Seller contained in Section 4.1, Section 4.3, Section 4.5,
Section 4.6(a), (b) and (c) of this Agreement shall survive the Closing for a
period of three years after the Closing Date, and the representations and
warranties of the Seller contained in Section 4.15 and Section 4.16 of this
Agreement shall survive the Closing for a period of one year after the Closing
Date. The covenants and agreements of the Seller and the Purchaser contained in
this Agreement shall survive the Closing for a period of one year after the
Closing Date, except for those covenants and agreements that by their terms
contemplate performance in whole or in part after the Closing, which shall
remain in full force and effect for a period of one year following the date by
which such covenant or agreement is required to be performed. Notwithstanding
the foregoing, any representation or warranty in respect of which indemnity may
be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the foregoing, if notice of the inaccuracy or
breach thereof (or of the matters giving rise to the inaccuracy or breach
thereof) giving rise to such right of indemnity shall have been given to the
party against whom such indemnity may be sought prior to such time (in which
case such representation or warranty shall survive solely for purposes of
permitting the resolution of such claim). Notwithstanding the foregoing,
breaches of representations, warranties, agreements and covenants resulting from
fraud or willful misrepresentations and any claims for indemnification under
Section 10.2(d) or (e) shall survive indefinitely.

Section 10.2      Indemnification by the Seller and Parent. The Seller and the
Parent, jointly and severally, shall defend, indemnify and hold harmless the
Purchaser and its Affiliates and the respective Representatives, successors and
assigns of each of the foregoing (collectively, the “Purchaser Indemnified
Parties”) from and against any and all losses, damages, liabilities,
obligations, deficiencies, claims, interest, awards, judgments, fines,
penalties, costs and expenses (including reasonable attorney’s fees or costs and
other out-of-pocket expenses incurred in investigating, preparing or defending
the foregoing or settling such liability, damage, loss, cost or expense or claim
therefor and any amounts paid in settlement thereof) (hereinafter collectively,
“Losses”) to the extent arising out of or resulting from:

(a)          any breach of any representation or warranty made by Seller
contained in Section 4.1, Section 4.3, Section 4.5, Section 4.6(a),(b) and (c),
Section 4.15 and Section 4.16 of this Agreement;

(b)          any breach of any representation, warranty, covenant or agreement
made by the Seller contained in this Agreement resulting from fraud or
intentional misrepresentation by the Seller;

(c)          any breach of any covenant or agreement by the Seller contained in
this Agreement;

 

 

 



-53-

 

--------------------------------------------------------------------------------

 

(d)          any Excluded Liabilities; and

(e)          the ownership, operation or use of the Messaging Business and the
Transferred Assets prior to the Closing Date, except to the extent included in
the Assumed Liabilities.

Section 10.3      Indemnification by the Purchaser. The Purchaser shall save,
defend, indemnify and hold harmless the Seller and its Affiliates and the
respective Representatives, successors and assigns of each of the foregoing
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses to the extent arising out of or resulting from:

(a)          any breach of any representation or warranty made by the Purchaser
contained in this Agreement;

(b)          any breach of any covenant or agreement by the Purchaser contained
in this Agreement;

(c)          any Assumed Liability; and

(d)          the ownership, operation or use of the Messaging Business and the
Transferred Assets on or after the Closing Date (other than the Seller Retained
Environmental Liabilities).

Section 10.4      Procedures.

(a)          In order for a Purchaser Indemnified Party or Seller Indemnified
Party (the “Indemnified Party”) to be entitled to any indemnification provided
for under this Agreement in respect of, arising out of or involving a Loss or a
claim or demand made by any Person against the Indemnified Party (a “Third Party
Claim”), such Indemnified Party shall deliver notice thereof to the Party
against whom indemnity is sought (the “Indemnifying Party”) promptly after
receipt by such Indemnified Party of written notice of the Third Party Claim,
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known); provided, however, the failure to notify the Indemnifying
Party will not relieve the Indemnifying Party of any liability that it may have
to any Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of such action is prejudiced by the Indemnified
Party’s failure to give such notice.

(b)          The Indemnifying Party shall have the right, upon written notice to
the Indemnified Party within 30 days of receipt of notice from the Indemnified
Party of the commencement of such Third Party Claim, to assume the defense
thereof at the expense of the Indemnifying Party with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party. If the Indemnifying Party
assumes the defense of any Third Party Claim, the Indemnified Party shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and

 

 

 



-54-

 

--------------------------------------------------------------------------------

 

information in the Indemnified Party's possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Whether or not the Indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, or offer to settle, compromise or
discharge, such Third Party Claim without the Indemnifying Party's prior written
consent (which consent shall not be unreasonably withheld).

(c)          In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known). The Indemnified Party shall reasonably
cooperate and assist the Indemnifying Party in determining the validity of any
claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. Such assistance and cooperation shall include providing reasonable
access to and copies of information, records and documents relating to such
matters, furnishing employees to assist in the investigation, defense and
resolution of such matters and providing legal and business assistance with
respect to such matters.

 

Section 10.5

Limits on Indemnification.

(a)          No claim may be asserted against either party for breach of any
representation, warranty or covenant contained herein, unless written notice of
such claim is received by such party, describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim on or prior
to the date on which the representation, warranty or covenant on which such
claim is based ceases to survive as set forth in Section 10.1, in which case
such representation, warranty or covenant shall survive as to such claim until
such claim has been finally resolved.

(b)          Notwithstanding anything to the contrary contained in this
Agreement: (i) the Seller and Parent shall not be liable to any Purchaser
Indemnified Party for any claim for indemnification pursuant to Section 10.2(a)
unless and until the aggregate amount of indemnifiable Losses that may be
recovered from the Seller and Parent equals or exceeds $200,000, after which,
the Purchaser shall be entitled to recover all such Losses; (ii) the maximum
aggregate amount of indemnifiable Losses which may be recovered by the Purchaser
Indemnified Parties pursuant to Section 10.2(a) (other than for a breach of a
representation or warranty set forth in Sections 4.15 and 4.16) or Section
10.2(c) (in each case, other than claims for indemnification for breaches of
representations, warranties, agreements and covenants resulting from fraud or
willful misrepresentations) shall be an amount equal to the Purchase Price;
(ii) the maximum aggregate amount of indemnifiable Losses which may be recovered
by the Purchaser Indemnified Parties pursuant to Section 10.2(a) (only with
respect to a breach of a representation or warranty set forth in Sections 4.15
and 4.16) shall be $3,750,000; (iii) the Seller and Parent shall not be
obligated to indemnify any Purchaser Indemnified Party with respect to any Loss
to the extent such Loss is reflected in the Final Working Capital Schedule; and
(iii) no Party hereto shall have any liability under any provision of this
Agreement for any punitive, incidental, consequential, special or indirect
damages, including business interruption,

 

 

 



-55-

 

--------------------------------------------------------------------------------

 

loss of future revenue, profits or income, or loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement.
Notwithstanding anything to the contrary in this Section 10.5(b), in no event
shall the limitation contained in this Section 10.5(b) apply to any indemnity
with respect to Section 10.2(b), Section 10.2(d) or Section 10.2(e).

(c)          For all purposes of this Article X, “Losses” shall be net of (i)
any insurance or other recoveries paid to the Indemnified Party or its
Affiliates in connection with the facts giving rise to the right of
indemnification; provided, however, that nothing herein shall obligate the
Purchaser to file a claim or otherwise pursue recovery under any applicable
insurance policy and (ii) any net Tax benefit actually recognized by such
Indemnified Party or its Affiliates arising in connection with the accrual,
incurrence or payment of any such Losses in the tax year within such Losses
occur.

(d)          The Purchaser and the Seller and Parent shall cooperate with each
other with respect to resolving any claim or liability with respect to which one
Party is obligated to indemnify the other Party hereunder, including by making
commercially reasonably efforts to mitigate or resolve any such claim liability.

Section 10.6      Assignment of Claims. If any Purchaser Indemnified Party
receives any payment from the Seller in respect of any Losses pursuant to
Section 11.2 and the Purchaser Indemnified Party could have recovered all or a
part of such Losses from a third party (a “Potential Contributor”) based on the
underlying claim asserted against the Seller, the Purchaser Indemnified Party
shall assign, on a non-recourse basis and without any representation or
warranty, such of its rights to proceed against the Potential Contributor as are
necessary to permit the Seller to recover from the Potential Contributor the
amount of such payment. Any payment received in respect of such claim shall be
distributed, (i) first to the Purchaser Indemnified Party in the amount of any
deductible or similar amount required to be paid by the Purchaser Indemnified
Party prior to the Seller being required to make any payment to the Purchaser
Indemnified Party, (ii) second to the Seller in an amount equal to the aggregate
payments made by the Seller to the Purchaser Indemnified Party in respect of
such claim, plus costs and expenses incurred in investigating, defending or
otherwise incurred in connection with addressing such claim and (iii) the
balance, if any, to the Purchaser Indemnified Party.

Section 10.7      Exclusivity. After the Closing, subject to the foregoing, this
Article X will provide the exclusive remedy against the Seller for any breach of
any representation, warranty, covenant or other claim arising out of or relating
to this Agreement and/or the transactions contemplated hereby.

 

Section 10.8

Disclaimer of Implied Warranties.

(a)          It is the explicit intent and understanding of each Party hereto
that neither Party hereto or any of such Party’s Affiliates or Representatives
is making any representation or warranty whatsoever (including any implied
warranty of merchantability or fitness), oral or written, express or implied, as
to the accuracy or completeness of any information regarding the Messaging
Business, the Transferred Assets or the Assumed Liabilities, except as expressly
set forth in this Agreement, and neither party hereto is relying on any
statement, representation or warranty, oral or written, express or implied, made
by the

 

 

 



-56-

 

--------------------------------------------------------------------------------

 

other Party hereto or such other Party’s Affiliates or Representatives, except
for the representations and warranties expressly set forth in this Agreement.

(b)          In connection with the Purchaser’s investigation of the Messaging
Business, the Purchaser has received certain estimates, projections and other
forecasts regarding the Messaging Business and the Transferred Assets. The
Purchaser acknowledges that there are uncertainties inherent in attempting to
make such estimates, projections and other forecasts, that the Purchaser is
familiar with such uncertainties and that the Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts).

ARTICLE XI.

MISCELLANEOUS

Section 11.1      Notices. All notices, communications and deliveries required
or made hereunder must be made in writing signed by or on behalf of the Party
making the same, shall specify the Section hereunder pursuant to which it is
given or being made, and shall be delivered personally or by telecopy
transmission or by a national overnight courier service or by registered or
certified mail (return receipt requested) (with postage and other fees prepaid)
as follows:

 

To the Purchaser:

IP Unity Peach, Inc.

475 Sycamore Drive

Milpitas, CA 95035

 

Attn: Chief Executive Officer

Facsimile No.: (408) 582-1400

 

 

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

 

Attn: Michael J. Danaher

Facsimile No.: (650) 493-6811

 

 

To the Seller/Parent:

Glenayre Electronics, Inc.

825 8th Avenue

23rd Floor

New York, NY 10019

 

Attn: Chief Financial Officer

Facsimile No.: (212) 333-8544

 

 

 



-57-

 

--------------------------------------------------------------------------------

 

 

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, NE, Suite 2400

Atlanta, Georgia 30308-2222

 

Attn: Elizabeth H. Noe

Facsimile No.: (404) 685-5276

 

or to such other representative or at such other address of a party as such
party may furnish to the other parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, (b) upon transmission by facsimile if receipt
is confirmed by telephone, (c) on the first (1st) Business Day following
delivery to a national overnight courier service or (d) on the fifth (5th)
Business Day following it being mailed by registered or certified mail.

Section 11.2      Schedules and Exhibits. The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.

Section 11.3      Assignment; Successors in Interest. No assignment or transfer
by any Party of such Party’s rights and obligations hereunder shall be made
except with the prior written consent of the other Parties; provided, however,
that the Purchaser may assign its rights and obligations hereunder to a
wholly-owned subsidiary without the consent of the Seller if the Purchaser
agrees to guaranty all obligations of such wholly-owned subsidiary pursuant to
this Agreement and the other Transaction Documents. This Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns, and any reference to a Party shall also be a
reference to the successors and permitted assigns thereof.

Section 11.4      Captions. The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

Section 11.5      Controlling Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York without reference to its choice of law rules.

Section 11.6      Dispute Resolution. Any and all disputes, claims or
controversies arising out of or relating to this Agreement or the breach thereof
shall be finally and exclusively resolved and settled by arbitration
administered by the American Arbitration Association in accordance with its
applicable rules. Each Party hereby irrevocably and unconditionally agrees that
the seat, or legal place, of any such arbitration shall be New York City, New
York. Judgment upon any award rendered by the arbitrators may be entered by a
court having jurisdiction thereof. The arbitral tribunal shall consist of three
persons appointed in accordance wit the following provisions:

(a)          Purchaser shall appoint one arbitrator and the Seller shall appoint
one arbitrator. The two arbitrators thus appointed shall choose a third
arbitrator, who will act as the chairperson of the arbitral tribunal; and

 

 

 



-58-

 

--------------------------------------------------------------------------------

 

(b)         if the two arbitrators appointed pursuant to clause (i) above are
not able to agree on the third arbitrator within thirty (30) days from the date
the last such arbitrator was appointed, the third arbitrator shall be appointed
by the American Arbitration Association;

All fees and expenses of the arbitration shall be borne fifty percent (50%) by
the Seller and fifty percent (50%) by Purchaser. Nothing contained herein shall
limit the right of a Party to seek from any court of competent jurisdiction,
pending appointment of an arbitral tribunal, interim relief in aid of
arbitration or to protect or enforce its rights hereunder.

Section 11.7      Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, each Party hereby waives any
provision of law that renders any such provision prohibited or unenforceable in
any respect.

Section 11.8      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement or the terms hereof to produce or
account for more than one of such counterparts.

Section 11.9      Enforcement of Certain Rights. Nothing expressed or implied
herein is intended, or shall be construed, to confer upon or give any Person
other than the Parties, and their successors or permitted assigns, any right,
remedy, obligation or liability under or by reason of this Agreement, or result
in such Person being deemed a third-party beneficiary hereof.

Section 11.10    Waiver; Amendment. Any agreement on the part of a Party to any
extension or waiver of any provision hereof shall be valid only if set forth in
an instrument in writing signed on behalf of such Party. A waiver by a Party of
the performance of any covenant, agreement, obligation, condition,
representation or warranty shall not be construed as a waiver of any other
covenant, agreement, obligation, condition, representation or warranty. A waiver
by any Party of the performance of any act shall not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time. This Agreement may not be amended, modified or supplemented except
by written agreement of the Parties.

Section 11.11    Integration. This Agreement and the documents executed pursuant
hereto supersede all negotiations, agreements and understandings among the
Parties with respect to the subject matter hereof (except for that certain
non-disclosure letter agreement, dated as of October 6, 2006, by and between the
Purchaser and the Seller) and constitute the entire agreement among the Parties
with respect thereto.

Section 11.12    Compliance with Bulk Sales Laws. Each Party hereby waives
compliance by the Parties with the “bulk sales,” “bulk transfers” or similar
Laws and all other

 

 

 



-59-

 

--------------------------------------------------------------------------------

 

similar Laws in all applicable jurisdictions in respect of the transactions
contemplated by this Agreement.

Section 11.13    Interpretation. Where the context requires, the use of a
pronoun of one gender or the neuter is to be deemed to include a pronoun of the
appropriate gender. References herein to any Law shall be deemed to refer to
such Law, as amended from time to time, and all rules and regulations
promulgated thereunder.

Section 11.14    Cooperation Following the Closing. Following the Closing, each
Party shall deliver to the other Parties such further information and documents
and shall execute and deliver to the other Parties such further instruments and
agreements as any other Party shall reasonably request to consummate or confirm
the transactions provided for herein, to accomplish the purpose hereof or to
assure to any other Party the benefits hereof.

Section 11.15    No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement, except as provided in Article X. No provision in this Agreement shall
modify or amend any other agreement, plan, program, or document unless this
Agreement explicitly states that the provision “amends” such other agreement,
plan, program, or document.  This provision shall not prevent the Parties from
enforcing any provision in this Agreement, but no other Person shall be entitled
to enforce any provision in this Agreement on the grounds that it is an
amendment to another agreement, plan, program, or document unless the provision
is explicitly designated as such in this Agreement, and the Person is otherwise
entitled to enforce the other agreement, plan, program, or document.  If a
Person not entitled to enforce this Agreement brings a lawsuit or other action
to enforce any provision in this Agreement as an amendment to another agreement,
plan, program, or document, and that provision is construed to be such an
amendment despite not being explicitly designated as one in this Agreement, that
provision shall lapse retroactively as of its inception, thereby precluding it
from having any amendatory effect.

Section 11.16    Transaction Costs. Except as provided above or as otherwise
expressly provided herein, (a) the Purchaser shall pay its own fees, costs and
expenses incurred in connection herewith and the transactions contemplated
hereby, including the fees, costs and expenses of its financial advisors,
accountants and counsel, and (b) the Seller shall pay the fees, costs and
expenses of the Seller incurred in connection herewith and the transactions
contemplated hereby, including the fees, costs and expenses of financial
advisors, accountants and counsel to the Seller.

 

 

-60-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

Seller:

 

GLENAYRE ELECTRONICS, INC.

 

By: /s/ Matthew K. Behrent                                               

Name:  Matthew K. Behrent

Title:  Senior Vice President and

Chief Acquisitions Officer

 

Parent:

 

GLENAYRE TECHNOLOGIES, INC.

 

By: /s/ Matthew K. Behrent                                               

Name:  Matthew K. Behrent

Title:  Senior Vice President and

Chief Acquisitions Officer

 



 

Purchaser:

 

IP UNITY PEACH, INC.

 

By: /s/ Aurn Sobti                                               

 

Name:

Arun Sobti

 

Title:

Chief Executive Officer

 

 

IPU:

 

IP UNITY

 

By: /s/ Aurn Sobti                                               

 

Name:

Arun Sobti

 

Title:

Chief Executive Officer

 

 

 

 



 

 